UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Semiannual report 4 | 30 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. The fund is not intended to outperform stocks and bonds during strong market rallies. Message from the Trustees June 13, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 14. 2 Absolute Return 500 Fund Bob is Co-Head of Global Asset Allocation (GAA) at Putnam. He holds an M.B.A. from the Graduate School of Business, Bentley University, and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund is managed by Chief Investment Officer, GAA, Robert J. Schoen; Co-Head of GAA James A. Fetch; and Co-Head of GAA Jason R. Vaillancourt, CFA. How would you describe the global investment environment during the six-month reporting period ended April30, 2017? The environment was quite positive, resulting in part from better global economic activity and in part from optimism about a number of potential stimulus policies. Early in the period, U.S. stock markets rallied strongly after the somewhat unexpected election of Donald Trump. Anticipating a combination of tax cuts and deregulation, the market showed strong demand for stocks as well as high-yield fixed-income securities. International stocks, by contrast, were initially flat as investors considered potential negative effects on trade to come from anticipated U.S. protectionism and rising populist sentiment in other countries. By contrast, investment-grade fixed-income markets began to sell off after the U.S. election in anticipation of rate increases by the Federal Reserve and expectations that relatively strong economic growth in the United States may be signaling the end to the long-term rally in bond prices. The benchmark 10-year Treasury yield began the reporting period at 1.83%, then spiked in the weeks following the U.S. Absolute Return 500 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or from the use of derivatives. presidential election, reaching a high of 2.60% when the Fed increased rates at its December14 meeting. (As yields rise, bond prices decrease.) Treasury yields at the short end of the yield curve continued to increase during the period, and spreads between Treasuries and corporate bonds tightened as investors continued to favor higher-yielding issues. The remainder of the reporting period saw continued support for riskier assets. Global economic data were broadly positive and growth in the eurozone, Japan, and in some emerging markets picked up speed, contributing to continued stock market advances during the period. As widely expected, the Fed again increased its target for short-term interest rates by a quarter percentage point to 1% in mid-March. Fed Chair Janet Yellen expressed confidence in the economy and reaffirmed that the Fed may implement two more rate increases this year. U.S. stocks leveled off later 4 Absolute Return 500 Fund in March and April, however, after a false start on health-care legislation triggered uncertainty about the administration’s ability to garner traction for anticipated tax-reform and fiscal-stimulus plans. For the period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 13.32%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], returned 11.47%. On the fixed-income side, the Bloomberg Barclays U.S. Aggregate Bond Index was -0.67% for the period, while the JPMorgan Developed High Yield Index gained 5.85%. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 500 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 5% on an annualized basis over a reasonable time period [generally at least three years or more], regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. These trends may involve either positive or negative market movements. Non-directional strategies are market-neutral trades that seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views regarding the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdingsmay vary over time. Absolute Return 500 Fund 5 How did directional strategies influence the fund’s performance during the six - month reporting period? The fund delivered positive performance for the period, and both directional and non-directional strategies contributed to that result. Within our directional exposures, long positioning in U.S. equity markets was the biggest driver of returns. We also added value from tactical positioning within commodities, where we maintained long and short exposures at various points during the period, and within credit risk, specifically high-yield bonds. The fund’s directional returns were somewhat offset by weakness in rate-sensitive fixed-income positions. The fund had long exposures to U.S. 10-year Treasuries, which worked against the portfolios as rates moved meaningfully higher at the end of 2016 before trading in a mostly lower range later in the period. Despite headwinds for rate-sensitive fixed-income securities, this asset class still provided an important diversification benefit for multi-asset portfolios. How did the fund’s non-directional strategies perform during the period? The fund’s non-directional strategies provided a higher rate of return than its directional strategies during the period. Equity-selection alpha strategies, which take advantage of market-neutral opportunities across stock markets, produced some of the strongest returns. The fund’s quantitatively driven strategies, which select stocks using data models, performed well in the United States and in emerging markets. In other non-directional strategies, fixed-income security selection added value, with a structured credit strategy that primarily focuses on the securitized mortgage market performing particularly well. Did derivative strategies have an impact on performance? We can use a variety of derivatives to implement certain strategies or positions within the portfolio; however, evaluating performance of derivatives alone does not provide meaningful insight into the performance of strategies or positions. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund During the period, contributors to performance included futures used to manage exposure to market risk, hedge prepayment and interest-rate risk, gain exposure to interest rates, and equitize cash, as well as forward currency contracts used to hedge foreign exchange risk and gain exposure to currencies. Derivative strategies that detracted from performance included options purchased and written to hedge duration, convexity, and prepayment risk, isolate prepayment risk, gain exposure to interest rates, hedge against changes in values of securities owned or expected to own, generate additional income, enhance returns of securities, gain exposure to securities, and manage downside risks. Detractors also included total return swaps used to hedge, manage, and/or gain exposure to specific markets, countries, sectors, industries, securities and baskets of securities, and interest-rate swaps used to hedge interest-rate and prepayment risk and to gain exposure to rates. What is your outlook for the coming months? During the period, the global economy demonstrated its ability to perform well against an evolving backdrop of political uncertainties. Although tax reform and trade policy legislation have been slow to develop in the United States, consumer confidence has remained high and markets have behaved much as we would expect in a rising rate environment. In Europe, populist candidates that advocate disrupting trade relationships have mostly failed to gain traction, but we will monitor ongoing elections there, as well as the “Brexit” ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 500 Fund 7 negotiations between the United Kingdom and the European Union. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States, where the Fed has shifted its focus and indicated that it may begin to sell off bonds it purchased during years of quantitative easing. Central banks outside of the United States, in contrast to the Fed, have continued to hold the line on rates, but have been signaling that this could be changing. How do you plan to position the fund as we move further into 2017? Currently, we favor non-directional risk over directional risk. The global economic picture may be largely positive, but it is also complicated, and our non-directional strategies allow us to seek to generate returns regardless of where global markets move from here. Within directional exposures, we continue to be tactical across markets where we see opportunity apart from current trends. Within the United States, we believe it will likely take some time for domestic political and economic factors to play out, and this could dampen what have been strong recent stock returns, in our view, making flexibility all the more important. How the markets digest ongoing divergence in global interest-rate policy will help determine our fixed-income selections and future portfolio positioning decisions. Thank you for your time and for bringing us up to date, Bob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 36.50% 3.80% 13.45% 2.56% 6.58% 2.15% 5.21% 3.45% After sales charge 28.65 3.06 6.92 1.35 0.45 0.15 –0.84 –2.50 Class B (12/23/08) Before CDSC 28.51 3.05 9.27 1.79 4.20 1.38 4.40 3.12 After CDSC 28.51 3.05 7.30 1.42 1.36 0.45 –0.60 –1.88 Class C (12/23/08) Before CDSC 28.22 3.02 9.28 1.79 4.11 1.35 4.32 3.03 After CDSC 28.22 3.02 9.28 1.79 4.11 1.35 3.32 2.03 Class M (12/23/08) Before sales charge 30.84 3.27 10.64 2.04 4.94 1.62 4.58 3.20 After sales charge 26.26 2.83 6.76 1.32 1.27 0.42 0.92 –0.41 Class P (8/31/16) Net asset value 39.53 4.07 14.94 2.82 7.43 2.42 5.47 3.61 Class R (12/23/08) Net asset value 33.65 3.53 12.09 2.31 5.71 1.87 4.91 3.28 Class R6 (7/2/12) Net asset value 39.97 4.11 15.30 2.89 7.64 2.49 5.56 3.70 Class Y (12/23/08) Net asset value 39.41 4.06 14.83 2.80 7.34 2.39 5.38 3.62 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Absolute Return 500 Fund 9 Comparative index returns For periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months BofA Merrill Lynch U.S. Treasury Bill Index 1.56% 0.19% 0.88% 0.18% 0.66% 0.22% 0.40% 0.22% Bloomberg Barclays U.S. Aggregate Bond Index 38.46 3.97 11.87 2.27 8.19 2.66 0.83 –0.67 S&P 500 Index 230.54 15.39 89.81 13.68 34.83 10.47 17.92 13.32 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 35.64% 3.75% 13.44% 2.55% 5.91% 1.93% 4.55% 2.51% After sales charge 27.84 3.01 6.92 1.35 –0.18 –0.06 –1.47 –3.39 Class B (12/23/08) Before CDSC 27.70 3.00 9.36 1.80 3.62 1.19 3.73 2.07 After CDSC 27.70 3.00 7.39 1.44 0.80 0.27 –1.27 –2.93 Class C (12/23/08) Before CDSC 27.52 2.98 9.27 1.79 3.53 1.16 3.74 2.08 After CDSC 27.52 2.98 9.27 1.79 3.53 1.16 2.74 1.08 Class M (12/23/08) Before sales charge 30.12 3.23 10.63 2.04 4.37 1.43 3.91 2.16 After sales charge 25.57 2.79 6.76 1.32 0.71 0.24 0.28 –1.42 Class P (8/31/16) Net asset value 38.66 4.03 14.93 2.82 6.85 2.23 4.81 2.68 Class R (12/23/08) Net asset value 32.94 3.50 12.10 2.31 5.24 1.72 4.26 2.36 Class R6 (7/2/12) Net asset value 39.10 4.07 15.30 2.89 6.97 2.27 4.90 2.67 Class Y (12/23/08) Net asset value 38.53 4.02 14.83 2.80 6.76 2.20 4.72 2.59 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10 Absolute Return 500 Fund Fund price and distribution information For the six-month period ended 4/30/17 Class A Class B Class C Class M Class P Class R Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $10.74 $11.40 $10.58 $10.55 $10.61 $10.99 $10.79 $10.97 $10.81 $10.78 4/30/17 11.11 11.79 10.91 10.87 10.95 11.35 11.18 11.33 11.21 11.17 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Net expenses for the fiscal year ended 10/31/16 * 1.07% 1.82% 1.82% 1.57% 0.70% ‡ 1.32% 0.74% 0.82% Total annual operating expenses for the fiscal year ended 10/31/16 1.10% 1.85% 1.85% 1.60% 0.73% ‡ 1.35% 0.77% 0.85% Annualized expense ratio for the six-month period ended 4/30/17 † 1.03% 1.78% 1.78% 1.53% 0.65% 1.28% 0.69% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 2/28/18. † Includes a decrease of 0.14% from annualizing the performance fee adjustment for the six months ended 4/30/17. ‡ Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. Absolute Return 500 Fund 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.20 $8.96 $8.96 $7.71 $3.28 $6.45 $3.48 $3.94 Ending value (after expenses) $1,034.50 $1,031.20 $1,030.30 $1,032.00 $1,036.10 $1,032.80 $1,037.00 $1,036.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.16 $8.90 $8.90 $7.65 $3.26 $6.41 $3.46 $3.91 Ending value (after expenses) $1,019.69 $1,015.97 $1,015.97 $1,017.21 $1,021.57 $1,018.45 $1,021.37 $1,020.93 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). Absolute Return 500 Fund 13 • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Absolute Return 500 Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 500 Fund15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Absolute Return 500 Fund The fund’s portfolio 4/30/17 (Unaudited) COMMON STOCKS (29.2%)* Shares Value Basic materials (1.6%) Adecoagro SA (Argentina) † 36,200 $401,458 Anhui Conch Cement Co., Ltd. (China) 341,500 1,196,382 Ashland Global Holdings, Inc. 2,200 271,700 Bemis Co., Inc. 6,400 287,552 China Lesso Group Holdings, Ltd. (China) 1,224,000 975,631 China Railway Construction Corp., Ltd. (China) 1,124,500 1,572,899 Lotte Chemical Corp. (South Korea) 5,610 1,686,106 PTT Global Chemical PCL (Thailand) 965,200 2,092,801 Reliance Steel & Aluminum Co. 4,100 323,162 Sappi, Ltd. (South Africa) 186,930 1,388,993 Sherwin-Williams Co. (The) 3,200 1,070,976 Siam Cement PCL (The) (Thailand) 128,250 1,979,922 Sinopec Shanghai Petrochemical Co., Ltd. (China) 2,474,000 1,383,571 Sonoco Products Co. 5,400 282,474 Capital goods (1.9%) Allison Transmission Holdings, Inc. 18,900 731,052 Avery Dennison Corp. 12,300 1,023,483 Berry Plastics Group, Inc. † 6,400 320,000 BWX Technologies, Inc. 7,300 358,941 Carlisle Cos., Inc. 2,100 212,919 China Railway Group, Ltd. (China) 1,889,000 1,602,834 Crown Holdings, Inc. † 6,800 381,412 General Dynamics Corp. 8,100 1,569,699 Honeywell International, Inc. 19,400 2,544,116 L3 Technologies, Inc. 2,600 446,602 Northrop Grumman Corp. 10,800 2,656,368 Raytheon Co. 17,400 2,700,654 United Tractors Tbk PT (Indonesia) 684,600 1,381,630 Waste Management, Inc. 27,500 2,001,450 Communication services (2.9%) AT&T, Inc. 24,100 955,083 China Mobile, Ltd. (China) 43,000 458,561 Comcast Corp. Class A 30,200 1,183,538 DISH Network Corp. Class A † S 169,679 10,934,102 Juniper Networks, Inc. 60,800 1,828,256 LG Uplus Corp. (South Korea) 159,840 2,029,781 SK Telecom Co., Ltd. (South Korea) 8,811 1,854,499 Telecom Argentina SA ADR (Argentina) 20,200 457,732 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 7,094,000 2,325,814 Telkom SA SOC, Ltd. (South Africa) 341,474 1,910,798 Verizon Communications, Inc. 63,596 2,919,692 Consumer cyclicals (2.9%) Alfa SAB de CV (Mexico) 248,571 340,799 Aramark 4,800 175,296 Automatic Data Processing, Inc. 25,300 2,643,597 Absolute Return 500 Fund 17 COMMON STOCKS (29.2%)* cont . Shares Value Consumer cyclicals cont . AutoZone, Inc. † S 2,300 $1,592,037 Carter’s, Inc. 2,700 248,508 CBS Corp. Class B (non-voting shares) 16,300 1,084,928 China Dongxiang Group Co., Ltd. (China) 1,528,000 290,735 Clorox Co. (The) 1,300 173,797 Dollar General Corp. 23,700 1,723,227 Genting Bhd (Malaysia) 537,900 1,219,290 Great Wall Motor Co., Ltd. (China) 795,000 862,625 Hankook Tire Co., Ltd. (South Korea) 11,108 574,972 Hasbro, Inc. 11,500 1,139,765 Home Depot, Inc. (The) 2,500 390,250 Hyatt Hotels Corp. Class A † 5,100 283,050 Imperial Holdings, Ltd. (South Africa) 43,157 545,738 Interpublic Group of Cos., Inc. (The) 29,400 692,958 Itausa — Investimentos Itau SA (Preference) (Brazil) 35,500 110,614 John Wiley & Sons, Inc. Class A 2,800 147,560 Kimberly-Clark Corp. 2,000 259,500 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 262,346 559,943 Lowe’s Cos., Inc. 27,000 2,291,760 Madison Square Garden Co. (The) Class A † 800 161,416 Naspers, Ltd. Class N (South Africa) 1,158 219,971 News Corp. Class B 7,600 98,800 Omnicom Group, Inc. 1,152 94,602 PVH Corp. 2,300 232,369 Qualicorp SA (Brazil) 155,200 1,105,061 Scotts Miracle-Gro Co. (The) Class A 2,700 260,820 ServiceMaster Global Holdings, Inc. † 12,300 468,630 Smiles SA (Brazil) 111,200 2,418,755 TJX Cos., Inc. (The) 16,000 1,258,240 Twenty-First Century Fox, Inc. 49,500 1,511,730 Vail Resorts, Inc. 800 158,128 Vantiv, Inc. Class A † 22,800 1,414,512 World Fuel Services Corp. 4,600 169,418 Consumer staples (2.4%) Altria Group, Inc. 44,400 3,187,032 Church & Dwight Co., Inc. 7,400 366,522 Colgate-Palmolive Co. 25,000 1,801,000 Constellation Brands, Inc. Class A 1,200 207,048 Coty, Inc. Class A 5,571 99,442 CVS Health Corp. 22,000 1,813,680 General Mills, Inc. 24,600 1,414,746 Gruma SAB de CV Class B (Mexico) 138,083 1,841,449 Hanwha Corp. (South Korea) 35,205 1,235,996 Hershey Co. (The) 16,400 1,774,480 Indofood Sukses Makmur Tbk PT (Indonesia) 971,200 610,233 JBS SA (Brazil) 516,971 1,672,719 McDonald’s Corp. 21,200 2,966,516 PepsiCo, Inc. 1,700 192,576 18 Absolute Return 500 Fund COMMON STOCKS (29.2%)* cont . Shares Value Consumer staples cont . Philip Morris International, Inc. 900 $99,756 Pool Corp. 2,100 251,202 Procter & Gamble Co. (The) 8,114 708,596 Sao Martinho SA (Brazil) 74,226 416,258 Sysco Corp. 30,300 1,601,961 US Foods Holding Corp. † 3,000 84,600 Energy (1.4%) Dril-Quip, Inc. † 2,100 108,255 Exxon Mobil Corp. 51,202 4,180,643 Petrobras Argentina SA ADR (Argentina) † 24,400 275,720 Phillips 66 7,500 596,700 Schlumberger, Ltd. 34,200 2,482,578 SK Innovation Co., Ltd. (South Korea) 9,104 1,368,120 Surgutneftegas OJSC ADR (Russia) 173,401 848,971 TechnipFMC PLC (United Kingdom) † 17,800 536,314 Vantage Drilling International (Units) † 1,527 251,955 YPF SA ADR (Argentina) 100,200 2,588,166 Financials (6.6%) Aflac, Inc. 10,300 771,264 AGNC Investment Corp. R 69,600 1,466,472 Agricultural Bank of China, Ltd. (China) 4,944,000 2,281,841 Alleghany Corp. † 300 183,210 Allstate Corp. (The) 3,800 308,902 Ally Financial, Inc. 21,200 419,760 American Financial Group, Inc. 2,300 223,813 Annaly Capital Management, Inc. R 63,800 753,478 Aspen Insurance Holdings, Ltd. 5,400 282,690 Associated Banc-Corp. 4,700 117,030 Assured Guaranty, Ltd. 5,400 205,902 Banco do Brasil SA (Brazil) 119,400 1,235,737 Banco Macro SA ADR (Argentina) 14,700 1,260,084 Bank Negara Indonesia Persero Tbk PT (Indonesia) 2,771,900 1,325,746 Bank of China, Ltd. (China) 3,069,000 1,487,479 Bank of Communications Co., Ltd. (Rights) (China) 4,398 — Bank of Communications Co., Ltd. (China) 2,199,000 1,693,420 Bank of New York Mellon Corp. (The) 18,400 865,904 BBVA Banco Frances SA ADR (Argentina) 21,600 395,280 Berkshire Hathaway, Inc. Class B † 8,800 1,453,848 Brandywine Realty Trust R 8,900 151,033 Broadridge Financial Solutions, Inc. 7,300 510,562 Capital One Financial Corp. 12,200 980,636 Chimera Investment Corp. R 28,400 578,224 China Cinda Asset Management Co., Ltd. (China) 3,618,000 1,376,806 China Construction Bank Corp. (China) 3,681,000 2,990,855 China Huarong Asset Management Co., Ltd. (China) † 534,000 225,179 Chongqing Rural Commercial Bank Co., Ltd. (China) 1,377,000 947,110 CIFI Holdings Group Co., Ltd. (China) 780,000 281,782 Absolute Return 500 Fund 19 COMMON STOCKS (29.2%)* cont . Shares Value Financials cont . CoreLogic, Inc. † 6,300 $269,262 Corporate Office Properties Trust R 5,100 166,974 Discover Financial Services 17,300 1,082,807 Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) R 870,046 722,599 Equity Commonwealth † R 7,500 239,925 Equity Lifestyle Properties, Inc. R 2,300 186,093 Equity Residential Trust R S 11,200 723,296 Everest Re Group, Ltd. 2,236 562,824 Fubon Financial Holding Co., Ltd. (Taiwan) 1,357,000 2,127,410 Grupo Financiero Galicia SA ADR (Argentina) S 35,200 1,375,264 Guangzhou R&F Properties Co., Ltd. (China) 1,136,800 1,914,555 Hanover Insurance Group, Inc. (The) 1,400 123,578 Highwealth Construction Corp. (Taiwan) 165,000 278,363 Highwoods Properties, Inc. R 4,600 234,048 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 16,909 545,356 Industrial & Commercial Bank of China, Ltd. (China) 4,996,000 3,262,862 Industrial Bank of Korea (South Korea) 176,369 1,937,440 Intercontinental Exchange, Inc. 15,100 909,020 Itau Unibanco Holding SA ADR (Preference) (Brazil) 93,341 1,148,094 KB Financial Group, Inc. (South Korea) 3,389 149,213 Liberty Property Trust R 5,400 219,078 Macerich Co. (The) R 4,300 268,449 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 356,049 389,994 Marsh & McLennan Cos., Inc. 15,900 1,178,667 MFA Financial, Inc. R 36,900 306,639 Mid-America Apartment Communities, Inc. R 1,546 153,379 MRV Engenharia e Participacoes SA (Brazil) 274,652 1,379,296 Old Mutual PLC (South Africa) 756,175 1,900,031 People’s Insurance Co. Group of China, Ltd. (China) 2,868,000 1,183,577 PNC Financial Services Group, Inc. (The) 21,500 2,574,625 Popular, Inc. (Puerto Rico) 9,100 381,381 Public Storage R 700 146,566 Regency Centers Corp. R 6,740 425,833 Reinsurance Group of America, Inc. 3,100 387,624 Retail Properties of America, Inc. Class A R 7,500 100,050 Sberbank of Russia PJSC ADR (Russia) 107,918 1,283,145 Shinhan Financial Group Co., Ltd. (South Korea) 21,638 904,198 SunTrust Banks, Inc. 16,100 914,641 TCF Financial Corp. 15,000 247,650 Travelers Cos., Inc. (The) 8,700 1,058,442 Two Harbors Investment Corp. R 36,800 367,632 U.S. Bancorp 20,500 1,051,240 Voya Financial, Inc. 23,700 885,906 Weingarten Realty Investors R 3,800 124,526 Wells Fargo & Co. 49,400 2,659,696 Western Alliance Bancorp † 5,100 244,290 20 Absolute Return 500 Fund COMMON STOCKS (29.2%)* cont . Shares Value Health care (2.4%) AmerisourceBergen Corp. S 7,700 $631,785 C.R. Bard, Inc. 2,600 799,448 Charles River Laboratories International, Inc. † 2,100 188,370 DaVita Inc. † 14,200 979,942 Intuitive Surgical, Inc. † 1,900 1,588,153 Johnson & Johnson 35,500 4,383,185 McKesson Corp. 11,400 1,576,506 Merck & Co., Inc. 21,200 1,321,396 Pfizer, Inc. 98,100 3,327,552 Richter Gedeon Nyrt (Hungary) 80,612 1,951,971 Thermo Fisher Scientific, Inc. 15,900 2,628,747 UnitedHealth Group, Inc. 18,400 3,217,792 VWR Corp. † 4,300 121,518 Waters Corp. † 1,100 186,879 Technology (5.4%) Agilent Technologies, Inc. 10,500 578,025 Alibaba Group Holding, Ltd. ADR (China) † S 13,075 1,510,163 Alphabet, Inc. Class A † 4,800 4,437,696 Amdocs, Ltd. 9,800 600,152 Apple, Inc. 15,413 2,214,077 Applied Materials, Inc. 63,200 2,566,552 AU Optronics Corp. (Taiwan) 378,000 157,860 Cisco Systems, Inc. 102,400 3,488,768 CommerceHub, Inc. Ser. C † 9,000 143,280 eBay, Inc. † 74,600 2,492,386 Fiserv, Inc. † 13,000 1,548,820 Fitbit, Inc. Class A † S 39,600 226,512 Foxconn Technology Co., Ltd. (Taiwan) 637,310 1,943,340 Genpact, Ltd. 9,500 231,990 Globant SA (Luxembourg) † S 22,400 848,736 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,077,500 3,528,454 Intuit, Inc. 7,200 901,512 Microsoft Corp. 13,619 932,357 Motorola Solutions, Inc. 6,000 515,820 MSCI, Inc. 2,200 220,704 NetEase, Inc. ADR (China) 5,496 1,458,583 Paychex, Inc. 34,000 2,015,520 Samsung Electronics Co., Ltd. (South Korea) 4,278 8,387,572 SK Hynix, Inc. (South Korea) 26,593 1,261,993 Synopsys, Inc. † 9,800 722,260 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 76,762 2,538,519 Tencent Holdings, Ltd. (China) 92,000 2,878,862 Texas Instruments, Inc. 23,400 1,852,812 Tripod Technology Corp. (Taiwan) 188,000 531,517 Transportation (0.6%) AirAsia Bhd (Malaysia) 1,008,500 778,271 Eva Airways Corp. (Taiwan) 1,018,000 501,054 Absolute Return 500 Fund 21 COMMON STOCKS (29.2%)* cont . Shares Value Transportation cont. MISC Bhd (Malaysia) 503,400 $850,017 Southwest Airlines Co. 13,000 730,860 United Parcel Service, Inc. Class B 23,886 2,566,790 Utilities and power (1.1%) American Electric Power Co., Inc. 14,500 983,535 American Water Works Co., Inc. 6,100 486,536 Cia de Saneamento Basico do Estado de Sao Paulo (Brazil) 75,900 699,924 CPFL Energia SA (Brazil) 49,700 407,114 Eversource Energy 6,300 374,220 Great Plains Energy, Inc. 10,600 313,654 Korea Electric Power Corp. (South Korea) 14,768 588,566 NiSource, Inc. 15,800 383,150 Pampa Energia SA ADR (Argentina) † S 17,100 932,634 PG&E Corp. 22,500 1,508,625 Southern Co. (The) 23,500 1,170,300 Tenaga Nasional Bhd (Malaysia) 692,400 2,223,464 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 11,847 11,847 Westar Energy, Inc. 5,500 286,165 Total common stocks (cost $227,025,088) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (18.4%)* amount Value U.S. Government Agency Mortgage Obligations (18.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3.50%, 8/1/43 $722,461 $750,485 3.00%, 3/1/43 651,623 655,543 Federal National Mortgage Association Pass-Through Certificates 5.50%, 1/1/38 634,014 707,856 5.50%, TBA, 5/1/47 2,000,000 2,225,312 4.50%, TBA, 5/1/47 6,000,000 6,456,563 4.00%, TBA, 5/1/47 6,000,000 6,319,687 3.50%, with due dates from 7/1/43 to 11/1/45 1,589,125 1,642,959 3.50%, TBA, 6/1/47 56,000,000 57,470,000 3.50%, TBA, 5/1/47 56,000,000 57,588,126 3.00%, TBA, 6/1/47 8,000,000 7,978,125 3.00%, TBA, 5/1/47 17,000,000 16,985,390 2.50%, TBA, 5/1/47 15,000,000 14,444,532 Total U.S. government and agency mortgage obligations (cost $172,253,081) Principal MORTGAGE-BACKED SECURITIES (10.2%)* amount Value Agency collateralized mortgage obligations (6.1%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 14.404%, 6/15/34 $82,141 $98,674 IFB Ser. 3232, Class KS, IO, 5.306%, 10/15/36 367,735 47,806 IFB Ser. 4104, Class S, IO, 5.106%, 9/15/42 417,573 82,818 IFB Ser. 4073, Class AS, IO, 5.056%, 8/15/38 3,660,506 366,914 22 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation IFB Ser. 3852, Class NT, 5.006%, 5/15/41 $1,484,636 $1,504,747 Ser. 4601, Class PI, IO, 4.50%, 12/15/45 1,549,026 273,403 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 4,059,011 643,891 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 837,865 169,165 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 3,092,350 487,045 Ser. 4601, Class IC, IO, 4.00%, 12/15/45 2,748,541 426,848 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 2,815,952 453,650 Ser. 4462, IO, 4.00%, 4/15/45 1,133,781 222,731 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 2,530,724 514,749 Ser. 4389, Class IA, IO, 4.00%, 9/15/44 2,442,405 408,370 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 2,475,958 306,028 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 1,849,653 293,827 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 1,230,695 238,447 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 2,131,324 417,469 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 675,633 93,778 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 3,744,426 615,209 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 3,136,336 443,196 Ser. 303, Class C18, IO, 3.50%, 1/15/43 1,700,914 328,216 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 3,106,240 545,159 Ser. 4136, Class IW, IO, 3.50%, 10/15/42 1,955,013 261,685 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 2,073,206 274,905 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 1,540,422 195,441 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 3,542,917 378,242 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 1,392,567 134,801 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 2,270,816 221,508 FRB Ser. 8, Class A9, IO, 0.445%, 11/15/28 161,083 2,215 FRB Ser. 59, Class 1AX, IO, 0.274%, 10/25/43 421,063 4,194 Ser. 48, Class A2, IO, 0.212%, 7/25/33 634,488 4,684 Ser. 315, PO, zero%, 9/15/43 2,471,846 1,925,958 Ser. 3206, Class EO, PO, zero%, 8/15/36 24,952 21,996 Ser. 3175, Class MO, PO, zero%, 6/15/36 21,312 17,918 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 22.547%, 5/25/35 48,212 68,086 IFB Ser. 11-4, Class CS, 10.919%, 5/25/40 506,927 584,535 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 2,263,773 534,174 IFB Ser. 12-68, Class BS, IO, 5.009%, 7/25/42 4,537,944 784,683 Ser. 397, Class 2, IO, 5.00%, 9/25/39 19,366 4,089 Ser. 421, Class C6, IO, 4.00%, 5/25/45 2,385,201 475,845 Ser. 14-47, Class IP, IO, 4.00%, 3/25/44 1,619,720 278,202 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 2,683,607 509,349 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 1,075,037 161,567 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 2,099,957 294,018 Ser. 16-98, Class QI, IO, 3.50%, 2/25/46 3,074,947 466,531 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 3,676,446 653,396 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 1,256,065 133,332 Ser. 14-10, IO, 3.50%, 8/25/42 1,052,052 165,571 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 1,317,732 154,237 Ser. 14-76, IO, 3.50%, 11/25/39 3,305,673 347,259 Absolute Return 500 Fund23 Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 13-21, Class AI, IO, 3.50%, 3/25/33 $1,976,614 $284,895 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 791,707 121,725 Ser. 16-50, Class PI, IO, 3.00%, 8/25/46 3,100,608 472,533 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 1,477,884 165,671 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 2,823,987 261,784 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 2,636,531 275,951 Ser. 6, Class BI, IO, 3.00%, 12/25/42 2,203,854 165,950 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,192,529 179,568 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 3,801,964 259,522 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 3,090,722 225,001 Ser. 98-W5, Class X, IO, 0.619%, 7/25/28 315,583 15,385 Ser. 98-W2, Class X, IO, 0.536%, 6/25/28 1,022,647 49,854 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 2,363,007 462,630 IFB Ser. 13-129, Class SN, IO, 5.157%, 9/20/43 461,332 73,273 IFB Ser. 16-77, Class SC, IO, 5.107%, 10/20/45 1,802,909 342,946 IFB Ser. 13-99, Class VS, IO, 5.106%, 7/16/43 566,803 92,015 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 1,807,186 377,250 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 2,067,759 423,188 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 2,172,374 458,154 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 1,051,460 206,559 Ser. 14-76, IO, 5.00%, 5/20/44 2,197,905 451,774 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 1,266,932 242,301 Ser. 14-2, Class IC, IO, 5.00%, 1/16/44 2,926,625 641,515 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 806,558 170,801 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 66,853 4,614 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 450,769 95,036 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 555,336 115,071 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 2,371,927 502,301 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 1,463,709 307,555 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 3,495,389 695,043 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 1,508,440 340,455 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 45,766 6,073 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,039,326 202,336 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 527,548 105,617 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 665,086 128,377 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 483,566 96,005 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 1,655,356 360,622 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 703,721 33,307 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 5,314,561 910,331 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 1,259,672 216,769 Ser. 17-57, Class AI, IO, 4.00%, 6/20/45 1,025,000 198,594 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 4,069,564 722,715 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,236,149 485,262 Ser. 15-40, IO, 4.00%, 3/20/45 777,933 165,153 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 892,943 143,165 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 4,375,945 867,505 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,369,464 236,678 24 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 14-104, IO, 4.00%, 3/20/42 $2,417,231 $426,158 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 935,495 145,844 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 4,858,321 711,881 Ser. 15-162, Class BI, IO, 4.00%, 11/20/40 2,091,648 336,588 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 2,663,332 274,621 Ser. 15-111, Class IJ, IO, 3.50%, 8/20/45 1,860,855 281,734 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 2,969,090 447,323 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 2,398,068 323,739 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 3,214,888 557,603 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 1,079,229 219,705 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 1,263,643 201,236 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,112,106 124,667 Ser. 13-76, IO, 3.50%, 5/20/43 893,038 144,940 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 2,304,062 347,959 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 1,616,176 226,006 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 986,727 153,288 Ser. 12-145, IO, 3.50%, 12/20/42 1,223,842 195,591 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 469,328 73,074 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 3,572,155 693,713 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 911,431 120,426 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 2,166,493 255,841 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 1,401,861 166,962 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 704,471 52,942 Ser. 12-51, Class GI, IO, 3.50%, 7/20/40 3,097,677 375,593 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 2,002,906 142,787 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 2,528,676 332,686 Ser. 183, Class AI, IO, 3.50%, 10/20/39 2,166,283 247,108 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 1,741,702 254,724 Ser. 15-118, Class EI, IO, 3.50%, 7/20/39 3,280,923 316,301 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 3,087,286 319,997 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 3,619,791 351,844 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 5,660,645 531,478 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 4,002,078 507,712 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 1,619,587 198,764 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 1,658,177 152,735 Ser. 15-H22, Class GI, IO, 2.58%, 9/20/65 5,033,215 666,901 Ser. 16-H03, Class AI, IO, 2.366%, 1/20/66 7,061,346 745,855 Ser. 15-H09, Class AI, IO, 2.362%, 4/20/65 5,536,789 538,176 Ser. 16-H04, Class HI, IO, 2.36%, 7/20/65 2,618,226 283,554 Ser. 16-H02, Class BI, IO, 2.234%, 11/20/65 10,124,907 1,051,279 FRB Ser. 15-H16, Class XI, IO, 2.227%, 7/20/65 4,160,865 475,171 FRB Ser. 16-H16, Class DI, IO, 2.20%, 6/20/66 1,709,699 216,918 Ser. 15-H25, Class BI, IO, 2.197%, 10/20/65 8,026,255 860,415 Ser. 15-H20, Class CI, IO, 2.162%, 8/20/65 8,505,818 986,598 Ser. 16-H04, Class KI, IO, 2.119%, 2/20/66 6,441,579 551,560 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 2,821,696 308,623 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 10,035,163 822,883 Ser. 14-H21, Class AI, IO, 1.958%, 10/20/64 6,676,588 630,270 Absolute Return 500 Fund 25 Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-H15, Class JI, IO, 1.944%, 6/20/65 $5,446,327 $569,141 Ser. 15-H19, Class NI, IO, 1.909%, 7/20/65 6,343,857 636,289 Ser. 15-H25, Class EI, IO, 1.842%, 10/20/65 5,865,586 544,326 Ser. 15-H18, Class IA, IO, 1.825%, 6/20/65 3,223,566 253,372 Ser. 15-H10, Class CI, IO, 1.804%, 4/20/65 6,012,754 583,315 Ser. 15-H26, Class GI, IO, 1.789%, 10/20/65 5,003,282 483,317 Ser. 15-H26, Class EI, IO, 1.719%, 10/20/65 4,589,863 431,906 Ser. 15-H09, Class BI, IO, 1.691%, 3/20/65 8,015,217 662,057 Ser. 15-H10, Class EI, IO, 1.633%, 4/20/65 5,599,964 348,878 Ser. 15-H25, Class AI, IO, 1.612%, 9/20/65 7,882,768 636,928 Ser. 15-H24, Class BI, IO, 1.612%, 8/20/65 8,617,193 554,086 Ser. 15-H14, Class BI, IO, 1.584%, 5/20/65 5,921,039 363,552 Ser. 16-H08, Class GI, IO, 1.43%, 4/20/66 8,399,752 544,304 Ser. 11-H08, Class GI, IO, 1.256%, 3/20/61 11,279,068 551,546 Ser. 15-H26, Class CI, IO, 0.57%, 8/20/65 12,821,961 217,973 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 56,768 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 31,945 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 80,282 702 FRB Ser. 98-3, IO, zero%, 9/19/27 37,703 — Commercial mortgage-backed securities (2.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 114,177 113,963 FRB Ser. 07-1, Class XW, IO, 0.413%, 1/15/49 783,220 3,866 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.49%, 2/10/51 1,000,000 906,320 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.581%, 10/10/45 94,532 94,490 FRB Ser. 05-1, Class C, 5.28%, 11/10/42 292,000 176,423 Ser. 05-3, Class AJ, 4.767%, 7/10/43 225,000 96,750 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 110,954 22 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 945,000 914,288 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 375,000 367,710 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 2,269,397 2,169,589 FRB Ser. 06-PW11, Class C, 5.328%, 3/11/39 320,000 161,795 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.31%, 11/15/44 250,000 242,608 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 6.193%, 3/15/49 124,599 123,807 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.602%, 4/10/46 1,041,000 762,741 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4.75%, 10/15/45 725,000 468,307 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.979%, 12/10/49 300,000 291,885 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 452,000 344,786 26 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Commercial mortgage-backed securities cont . Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 $53,470 $53,310 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 163,316 28 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 125,000 118,900 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 850,000 660,875 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.497%, 11/10/46 488,000 464,378 FRB Ser. 06-GG8, Class X, IO, 0.989%, 11/10/39 4,753,407 5,704 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.974%, 2/15/47 894,000 770,807 FRB Ser. 13-C14, Class E, 4.709%, 8/15/46 675,000 553,230 FRB Ser. 13-C12, Class E, 4.222%, 7/15/45 800,000 574,400 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 11,000 11,270 FRB Ser. 06-LDP7, Class B, 6.138%, 4/17/45 556,000 94,520 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.47%, 2/12/51 501,000 440,880 FRB Ser. 12-C6, Class F, 5.313%, 5/15/45 334,000 293,820 Ser. 13-C13, Class E, 3.986%, 1/15/46 494,000 366,795 Ser. 13-C10, Class E, 3.50%, 12/15/47 234,000 172,060 Ser. 12-C6, Class G, 2.972%, 5/15/45 366,000 267,253 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 640,000 32,000 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 1,016,000 81,280 FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 217,538 21 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 167,578 165,943 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.005%, 6/12/43 667,425 3 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.515%, 8/15/46 600,000 456,120 FRB Ser. 13-C11, Class F, 4.515%, 8/15/46 696,000 490,332 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 1,814,000 1,259,279 Ser. 13-C13, Class F, 3.707%, 11/15/46 1,285,000 852,175 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class C, 5.627%, 3/12/44 950,000 950,000 Ser. 07-HQ11, Class D, 5.587%, 2/12/44 238,000 19,585 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 861,000 262,605 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,213,000 1,130,362 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5.00%, 5/10/63 853,000 579,102 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.309%, 6/15/45 485,000 356,475 FRB Ser. 06-C23, Class F, 5.781%, 1/15/45 492,318 489,610 FRB Ser. 06-C29, IO, 0.496%, 11/15/48 4,399,034 176 Absolute Return 500 Fund27 Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Commercial mortgage-backed securities cont . Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.471%, 10/15/44 $387,000 $364,914 FRB Ser. 07-C31, IO, 0.309%, 4/15/47 12,965,812 2,026 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.431%, 7/15/46 214,000 196,541 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265%, 6/15/44 321,000 305,432 Ser. 12-C6, Class E, 5.00%, 4/15/45 412,000 338,293 Ser. 11-C4, Class F, 5.00%, 6/15/44 504,000 408,996 Ser. 11-C3, Class E, 5.00%, 3/15/44 367,000 316,758 FRB Ser. 13-C15, Class D, 4.629%, 8/15/46 673,004 596,591 FRB Ser. 12-C10, Class E, 4.601%, 12/15/45 316,000 243,518 Ser. 13-C12, Class E, 3.50%, 3/15/48 561,000 407,959 Ser. 13-C14, Class E, 3.25%, 6/15/46 574,000 381,767 Residential mortgage-backed securities (non-agency) (1.7%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.86%, 1/26/36 350,000 305,431 FRB Ser. 12-RR5, Class 4A8, 1.152%, 6/26/35 781,498 765,826 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.916%, 4/25/34 160,980 159,872 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A6, 1.811%, 8/25/35 383,195 296,976 FRB Ser. 06-OA7, Class 1A2, 1.602%, 6/25/46 1,588,550 1,461,466 FRB Ser. 05-59, Class 1A1, 1.323%, 11/20/35 474,694 429,788 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.491%, 1/25/25 947,586 1,228,076 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.491%, 10/25/28 249,834 306,295 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.991%, 7/25/28 842,757 1,002,893 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.341%, 4/25/28 567,768 670,177 Structured Agency Credit Risk Debt FRN Ser. 17-DNA2, Class B1, 6.136%, 10/25/29 280,000 286,412 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.241%, 9/25/28 919,903 1,229,603 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.741%, 10/25/28 530,000 690,521 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.741%, 8/25/28 709,993 927,674 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 840,940 975,224 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.691%, 4/25/28 1,650,890 1,885,623 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.541%, 4/25/28 30,000 33,523 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.991%, 7/25/25 380,000 422,917 28 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (10.2%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.541%, 2/25/25 $106,082 $114,813 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.241%, 4/25/29 40,000 43,232 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.991%, 5/25/25 75,575 81,838 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.991%, 5/25/25 130,962 139,920 MortgageIT Trust FRB Ser. 04-1, Class M2, 1.996%, 11/25/34 198,246 175,663 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 1.151%, 1/25/37 390,655 343,745 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.171%, 1/25/37 605,948 530,343 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 1.481%, 10/25/45 881,654 817,904 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.033%, 3/25/36 328,521 327,700 Total mortgage-backed securities (cost $99,218,623) INVESTMENT COMPANIES (8.0%)* Shares Value Consumer Staples Select Sector SPDR Fund S 198,500 $10,953,230 Financial Select Sector SPDR Fund 447,800 10,536,734 Health Care Select Sector SPDR Fund S 138,100 10,426,550 Industrial Select Sector SPDR Fund S 164,700 10,926,198 iShares MSCI India ETF (India) 341,991 10,971,071 Materials Select Sector SPDR Fund 200,900 10,661,763 Technology Select Sector SPDR Fund S 192,600 10,473,588 Total investment companies (cost $71,634,477) Principal CORPORATE BONDS AND NOTES (5.9%)* amount Value Basic materials (0.6%) Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.908%, 10/15/18 (Mexico) $1,500,000 $1,563,000 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 690,000 786,600 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 1,500,000 1,608,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 1,000,000 1,038,250 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 710,000 740,175 Capital goods (1.1%) Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 4.289%, 5/15/21 (Ireland) 332,000 338,640 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 1,500,000 1,558,875 Absolute Return 500 Fund 29 Principal CORPORATE BONDS AND NOTES (5.9%)* cont . amount Value Capital goods cont . Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) $1,045,000 $1,159,950 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,210,000 1,216,050 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 1,850,000 1,944,813 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,127,000 1,172,080 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 1,000,000 1,040,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/29/20 1,500,000 1,561,875 Communication services (1.0%) Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 1,215,000 1,242,338 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 480,000 490,800 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 840,000 929,490 Digicel, Ltd. 144A sr. unsec. notes 7.00%, 2/15/20 (Jamaica) 2,355,000 2,324,722 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4.25%, 4/1/18 1,500,000 1,526,250 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 770,000 784,245 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 130,000 155,818 Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 425,000 563,375 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 $982,000 1,021,280 Consumer cyclicals (0.3%) Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 1,720,000 1,857,600 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,050,000 1,144,500 Consumer staples (0.2%) 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 1,080,000 1,112,400 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 670,000 663,300 Energy (0.7%) Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 900,000 948,375 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 445,000 450,563 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,210,000 1,203,547 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 87,000 101,442 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 658,000 745,185 30Absolute Return 500 Fund Principal CORPORATE BONDS AND NOTES (5.9%)* cont . amount Value Energy cont . Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85%, 6/5/15 (Brazil) $372,000 $331,266 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 669,000 693,251 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 158,000 165,505 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 3,019,000 1,146,564 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,311,000 1,271,670 Financials (1.0%) Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 600,000 614,250 CIT Group, Inc. sr. unsec. unsub. notes 5.25%, 3/15/18 900,000 928,620 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 530,000 563,125 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4.875%, 3/15/19 1,070,000 1,083,375 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 920,000 955,650 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 300,000 305,225 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 300,000 329,250 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 250,000 278,851 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 400,000 428,747 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,600,000 1,675,200 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 1,800,000 1,962,000 Health care (0.3%) Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 400,000 350,500 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 610,000 669,475 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 110,000 117,288 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 720,000 723,600 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 665,000 696,588 Technology (0.4%) First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 1,000,000 1,072,200 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 1,310,000 1,362,400 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 1,645,000 1,721,081 Absolute Return 500 Fund31 Principal CORPORATE BONDS AND NOTES (5.9%)* cont . amount Value Utilities and power (0.3%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 $1,695,000 $1,737,375 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 950,000 973,750 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 175,000 198,300 Total corporate bonds and notes (cost $53,588,205) Principal SENIOR LOANS (5.8%)* c amount Value Capital goods (0.4%) Manitowac Foodservice, Inc. bank term loan FRN 4.00%, 3/3/23 $835,897 $843,734 Reynolds Group Holdings, Inc. bank term loan FRN 3.982%, 2/5/23 432,828 434,886 TransDigm, Inc. bank term loan FRN Ser. C, 4.117%, 2/28/20 428,974 429,618 TransDigm, Inc. bank term loan FRN Ser. D, 4.135%, 6/4/21 778,000 778,811 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B , 5.03%, 11/30/23 1,224,106 1,231,756 Communication services (0.4%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 480,000 487,400 Asurion, LLC bank term loan FRN Class B2, 4.232%, 7/8/20 1,085,646 1,092,771 Asurion, LLC bank term loan FRN Ser. B4, 4.25%, 8/4/22 846,688 851,768 Level 3 Financing, Inc. bank term loan FRN Ser. B, 3.241%, 2/22/24 1,000,000 1,002,750 Consumer cyclicals (2.0%) Academy, Ltd. bank term loan FRN Ser. B, 5.055%, 7/2/22 1,855,411 1,278,688 Amaya Holdings BV bank term loan FRN Ser. B, 4.647%, 8/1/21 975,131 975,893 American Casino & Entertainment Properties, LLC bank term loan FRN Ser. B, 4.25%, 7/7/22 783,210 788,105 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 500,149 582,258 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 3.75%, 5/8/21 1,709,119 1,711,256 CityCenter Holdings, LLC bank term loan FRN Ser. B, 3.494%, 4/7/24 712,180 713,070 CPG International, Inc. bank term loan FRN Ser. B, 4.897%, 9/30/20 406,493 408,526 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.00%, 9/2/23 567,150 570,695 Golden Nugget, Inc. bank term loan FRN 5.50%, 11/21/19 230,342 233,365 Golden Nugget, Inc. bank term loan FRN 4.54%, 11/21/19 537,464 544,519 Greektown Holdings, LLC bank term loan FRN Ser. B, 3.991%, 4/25/24 870,000 870,725 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 10/21/23 1,895,250 1,887,352 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 987,500 999,021 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 1,235,304 982,376 Sabre GLBL, Inc. bank term loan FRN Ser. B, 3.732%, 2/22/24 998,129 1,006,863 Scientific Games International, Inc. bank term loan FRN Ser. B3, 4.994%, 10/1/21 1,154,324 1,170,436 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 499,677 424,725 32 Absolute Return 500 Fund Principal SENIOR LOANS (5.8%)*c cont . amount Value Consumer cyclicals cont . Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 $659,057 $586,561 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 4.289%, 9/2/21 711,565 716,267 Tribune Media Co. bank term loan FRN Ser. B, 3.982%, 1/27/24 801,370 807,380 Tribune Media Co. bank term loan FRN Ser. B, 3.75%, 12/27/20 64,135 64,376 Univision Communications, Inc. bank term loan FRN Ser. C5, 3.75%, 3/15/24 1,109,483 1,101,008 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 1,243,769 1,244,805 Consumer staples (0.7%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4.00%, 2/14/21 417,100 413,823 Del Monte Foods, Inc. bank term loan FRN 4.307%, 2/18/21 928,800 773,226 Landry’s, Inc. bank term loan FRN Ser. B, 3.733%, 10/4/23 1,111,154 1,111,709 Libbey Glass, Inc. bank term loan FRN Ser. B, 3.989%, 4/9/21 915,682 874,476 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.482%, 9/7/23 2,193,975 2,197,766 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 1,000,000 1,001,458 Energy (0.1%) American Energy-Marcellus, LLC bank term loan FRN 5.284%, 8/4/20 460,000 322,383 Chesapeake Energy Corp. bank term loan FRN 8.553%, 8/23/21 735,000 792,575 Financials (0.4%) HUB International, Ltd. bank term loan FRN Ser. B, 4.035%, 10/2/20 970,000 975,792 UFC Holdings, LLC bank term loan FRN 4.25%, 8/18/23 1,014,900 1,020,337 USI, Inc./NY bank term loan FRN Ser. B, 4.25%, 12/27/19 1,403,083 1,403,083 Health care (0.9%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B2, 3.982%, 2/16/23 1,481,250 1,486,187 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.78%, 8/17/21 769,907 769,907 DPx Holdings BV bank term loan FRN Ser. B, 4.406%, 4/30/24 (Netherlands) 1,180,893 1,182,959 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4.50%, 5/3/18 519,210 519,426 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 4.397%, 2/3/24 1,635,000 1,635,340 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 578,638 575,113 Pharmaceutical Product Development, LLC bank term loan FRN 4.328%, 8/18/22 1,572,000 1,580,253 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.74%, 4/1/22 307,118 308,558 Technology (0.5%) Avaya, Inc. bank term loan FRN Ser. B6, 6.667%, 3/31/18 (In default) † 977,137 812,652 First Data Corp. bank term loan FRN 3.491%, 4/21/24 1,082,369 1,082,369 Infor US, Inc. bank term loan FRN Ser. B, 3.897%, 2/1/22 634,914 633,667 Absolute Return 500 Fund 33 Principal SENIOR LOANS (5.8%)* c cont . amount Value Technology cont . ON Semiconductor Corp. bank term loan FRN Ser. B, 3.232%, 3/31/23 $1,103,754 $1,109,119 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4.039%, 4/23/19 927,449 849,195 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 4/28/22 407,738 405,784 Utilities and power (0.4%) Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.25%, 2/7/24 1,000,000 999,131 Energy Transfer Equity LP bank term loan FRN Ser. B, 3.733%, 2/2/24 815,000 816,165 Vistra Operations Co., LLC bank term loan FRN Ser. B, 3.732%, 12/14/23 1,681,357 1,676,630 Vistra Operations Co., LLC bank term loan FRN Ser. C, 5.00%, 12/14/23 384,429 383,348 Total senior loans (cost $55,487,900) Principal COMMODITY LINKED NOTES (5.5%)* ††† amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.11%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) $2,100,000 $2,100,000 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) 7,500,000 8,104,121 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) 4,500,000 3,626,549 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.12%, 2018 (Indexed to the Citi Commodities F3 vs F0 – 4x Leveraged CVIC4X30 Index multiplied by 3) 4,030,000 4,030,000 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.14%, 2018 (Indexed to the S&P GSCI Total Return Index SM multiplied by 3) 8,374,000 10,004,878 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 7,079,160 7,271,164 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2018 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 15,839,000 16,385,458 Total commodity Linked Notes (cost $49,422,160) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.3%)* amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7.125%, 7/6/36 (Argentina) $2,485,000 $2,514,820 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 2,900 938,788 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) $1,400,000 1,588,949 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 2,270,000 2,621,850 34 Absolute Return 500 Fund FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.3%)* cont . amount Value Egypt (Government of) 144A sr. unsec. bonds 8.50%, 1/31/47 (Egypt) $300,000 $327,000 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 300,000 312,147 Indonesia (Republic of) 144A sr. unsec. notes 5.25%, 1/17/42 (Indonesia) 553,000 595,949 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 300,000 321,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 352,875 Indonesia (Republic of) 144A sr. unsec. unsub. notes 4.35%, 1/8/27 (Indonesia) 200,000 208,699 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 375,000 664,688 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,100,000 1,223,750 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 980,000 280,319 Total foreign government and agency bonds and notes (cost $11,185,333) Expiration Strike WARRANTS (0.4%)* † date price Warrants Value China State Construction Engineering Corp., Ltd. 144A (China) 1/22/18 $0.00 1,083,644 $1,470,541 Shanghai Automotive Co. 144A (China) 2/2/18 0.00 461,500 1,824,615 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 103,700 302,948 Total warrants (cost $3,491,428) Principal ASSET-BACKED SECURITIES (0.2%)* amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 $1,493,000 $1,493,000 Total asset-backed securities (cost $1,493,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $3,117,000 $3,460 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 3,117,000 2,026 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 3,117,000 1,496 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 3,117,000 1,216 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 1,039,000 22,733 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 2,078,000 27,118 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 1,558,500 19,949 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 4,156,000 5,444 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 4,156,000 3,657 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 1,558,500 530 Absolute Return 500 Fund 35 PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont . date/strike amount Value Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 $3,117,000 $4,364 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 1,039,000 17,746 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 1,039,000 13,039 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 2,078,000 8,707 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 1,039,000 3,314 Total purchased swap options outstanding (cost $141,211) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.3%)* price amount Value SPDR S&P rust (Put) Apr-18/$205.00 $108,965 $493,531 SPDR S&P rust (Put) Mar-18/205.00 106,002 424,742 SPDR S&P rust (Put) Feb-18/200.00 106,447 306,792 SPDR S&P rust (Put) Jan-18/195.00 107,800 226,377 SPDR S&P rust (Put) Dec-17/195.00 106,982 185,754 SPDR S&P rust (Put) Nov-17/186.00 105,957 93,342 U.S. Oil Fund LP ETF (Call) Jun-17/11.00 6,648,149 983,886 Total purchased options outstanding (cost $6,408,487) Principal amount/ SHORT-TERM INVESTMENTS (38.2%)* shares Value Federal Home Loan Banks unsec. discount notes 0.767%, 5/12/17 $10,000,000 $9,997,724 Federal Home Loan Banks unsec. discount notes 0.756%, 5/3/17 10,000,000 9,999,588 Interest in $408,428,000 joint tri-party repurchase agreement dated 4/28/17 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 5/1/17 — maturity value of $31,878,125 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.083% to 4.500% and due dates ranging from 11/1/26 to 4/1/47, valued at $416,596,561) 31,876,000 31,876,000 Interest in $275,000,000 joint tri-party repurchase agreement dated 4/28/17 with RBC Capital Markets, LLC due 5/1/17 — maturity value of $30,002,000 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 5.500% and due dates ranging from 7/1/22 to 4/1/47, valued at $280,518,700) 30,000,000 30,000,000 Putnam Cash Collateral Pool, LLC 1.05% d Shares 49,093,300 49,093,300 Putnam Short Term Investment Fund 0.87% L Shares 187,131,281 187,131,281 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.68% P Shares 196,000 196,000 U.S. Treasury Bills 0.800%, 7/20/17 # Δ § $9,177,000 9,161,169 U.S. Treasury Bills 0.798%, 7/13/17 # Δ § 5,551,000 5,542,537 U.S. Treasury Bills 0.799%, 7/6/17 # Δ § 16,853,000 16,829,834 U.S. Treasury Bills 0.711%, 5/25/17 # Δ § 9,641,000 9,636,641 U.S. Treasury Bills 0.764%, 5/4/17 285,000 284,984 Total short-term investments (cost $359,747,080) TOTAL INVESTMENTS Total investments (cost $1,111,096,073) 36 Absolute Return 500 Fund Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona TRY Turkish Lira Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points DAC Designated Activity Company ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $941,279,333. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Absolute Return 500 Fund 37 F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $303,078,739 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $214,665,795) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 7/19/17 $1,366,022 $1,385,771 $(19,749) Brazilian Real Buy 7/3/17 2,004,504 2,015,856 (11,352) British Pound Sell 6/21/17 237,482 147,855 (89,627) Chilean Peso Buy 7/19/17 73,520 18,284 55,236 Euro Buy 6/21/17 2,773,204 2,695,260 77,944 Hong Kong Dollar Buy 5/17/17 1,917,264 1,923,240 (5,976) Hong Kong Dollar Sell 5/17/17 1,917,264 1,922,649 5,385 Indian Rupee Buy 5/17/17 2,072,925 1,966,617 106,308 Japanese Yen Sell 5/17/17 5,156,469 5,061,089 (95,380) Mexican Peso Buy 7/19/17 42,781 64,220 (21,439) New Zealand Dollar Sell 7/19/17 1,505,649 1,534,301 28,652 Singapore Dollar Sell 5/17/17 2,041,054 1,990,909 (50,145) Swedish Krona Buy 6/21/17 3,997,863 3,923,682 74,181 Barclays Bank PLC Australian Dollar Buy 7/19/17 2,810,639 2,860,789 (50,150) British Pound Buy 6/21/17 2,010,100 1,891,988 118,112 Canadian Dollar Buy 7/19/17 1,869,377 1,903,908 (34,531) Euro Buy 6/21/17 4,873,965 4,804,009 69,956 Japanese Yen Sell 5/17/17 1,975,136 1,920,813 (54,323) New Zealand Dollar Sell 7/19/17 488,337 497,409 9,072 Swedish Krona Buy 6/21/17 2,043,166 2,004,661 38,505 Citibank, N.A. Australian Dollar Buy 7/19/17 503,051 521,969 (18,918) Brazilian Real Buy 7/3/17 1,006,694 1,025,895 (19,201) 38 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $214,665,795) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont . British Pound Buy 6/21/17 $1,947,584 $1,906,194 $41,390 British Pound Sell 6/21/17 2,001,799 1,905,790 (96,009) Canadian Dollar Buy 7/19/17 1,852,801 1,895,451 (42,650) Euro Buy 6/21/17 3,603 35,711 (32,108) Indonesian Rupiah Buy 5/17/17 1,974,563 1,955,210 19,353 Indonesian Rupiah Sell 5/17/17 1,974,563 1,969,674 (4,889) Japanese Yen Buy 5/17/17 530,952 522,946 8,006 New Zealand Dollar Sell 7/19/17 874,772 890,742 15,970 Norwegian Krone Sell 6/21/17 1,877,504 1,918,837 41,333 South African Rand Sell 7/19/17 1,716,689 1,715,971 (718) Swedish Krona Buy 6/21/17 126,512 39,691 86,821 Credit Suisse International Australian Dollar Buy 7/19/17 1,938,918 1,980,666 (41,748) Canadian Dollar Buy 7/19/17 1,871,651 1,894,076 (22,425) Euro Buy 6/21/17 2,352,135 2,302,080 50,055 Hong Kong Dollar Buy 5/17/17 1,917,264 1,923,134 (5,870) Hong Kong Dollar Sell 5/17/17 1,917,264 1,921,253 3,989 New Zealand Dollar Sell 7/19/17 2,836,618 2,889,231 52,613 Norwegian Krone Sell 6/21/17 1,877,201 1,897,720 20,519 Swedish Krona Buy 6/21/17 1,571,903 1,542,287 29,616 Goldman Sachs International Australian Dollar Sell 7/19/17 1,870,120 1,883,403 13,283 British Pound Buy 6/21/17 679,761 726,787 (47,026) Canadian Dollar Buy 7/19/17 1,788,993 1,823,837 (34,844) Euro Buy 6/21/17 2,790,567 2,816,818 (26,251) Indian Rupee Buy 5/17/17 2,124,717 1,983,501 141,216 Japanese Yen Sell 5/17/17 1,707,028 1,704,553 (2,475) New Zealand Dollar Sell 7/19/17 4,217,339 4,302,717 85,378 Norwegian Krone Sell 6/21/17 5,682,564 5,668,225 (14,339) South African Rand Buy 7/19/17 123,710 134,874 (11,164) South Korean Won Buy 5/17/17 4,131,729 4,080,982 50,747 South Korean Won Sell 5/17/17 4,131,729 4,015,602 (116,127) Swedish Krona Buy 6/21/17 2,883,086 2,806,162 76,924 HSBC Bank USA, National Association Australian Dollar Buy 7/19/17 71,341 72,391 (1,050) Canadian Dollar Buy 7/19/17 1,869,670 1,903,225 (33,555) Euro Buy 6/21/17 3,095,886 3,038,677 57,209 Hong Kong Dollar Buy 5/17/17 1,917,277 1,923,194 (5,917) Hong Kong Dollar Sell 5/17/17 1,917,277 1,921,266 3,989 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/19/17 2,968,950 3,032,420 (63,470) Brazilian Real Buy 7/3/17 1,677 1,708 (31) British Pound Sell 6/21/17 4,424,088 4,278,893 (145,195) Canadian Dollar Sell 7/19/17 1,094,797 1,116,179 21,382 Absolute Return 500 Fund 39 FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $214,665,795) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont . Czech Koruna Buy 7/19/17 $2,056,202 $2,030,196 $26,006 Czech Koruna Sell 7/19/17 2,056,202 2,001,556 (54,646) Euro Sell 6/21/17 2,607,987 2,499,665 (108,322) Euro Buy 7/19/17 2,040,442 1,995,760 44,682 Euro Sell 7/19/17 2,040,442 2,013,680 (26,762) Hong Kong Dollar Buy 5/17/17 3,631,083 3,637,181 (6,098) Hong Kong Dollar Sell 5/17/17 3,631,083 3,641,992 10,909 Indonesian Rupiah Buy 5/17/17 1,977,824 1,953,844 23,980 Indonesian Rupiah Sell 5/17/17 1,977,824 1,947,008 (30,816) Japanese Yen Buy 5/17/17 1,593,972 1,627,366 (33,394) New Zealand Dollar Sell 7/19/17 5,644,933 5,748,853 103,920 Norwegian Krone Sell 6/21/17 1,903,538 1,901,100 (2,438) South Korean Won Buy 5/17/17 6,100,022 6,122,089 (22,067) South Korean Won Sell 5/17/17 6,100,022 5,992,265 (107,757) Swedish Krona Buy 6/21/17 612,500 617,947 (5,447) Swiss Franc Sell 6/21/17 827,627 815,557 (12,070) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/19/17 1,557,237 1,580,385 (23,148) British Pound Buy 6/21/17 393,382 352,523 40,859 Czech Koruna Buy 7/19/17 2,056,198 2,029,357 26,841 Czech Koruna Sell 7/19/17 2,056,198 2,003,506 (52,692) Euro Buy 6/21/17 1,685,697 1,687,259 (1,562) Euro Buy 7/19/17 2,041,208 1,996,458 44,750 Euro Sell 7/19/17 2,041,208 2,010,221 (30,987) Japanese Yen Sell 5/17/17 1,938,237 1,930,153 (8,084) New Zealand Dollar Sell 7/19/17 159,056 165,999 6,943 Norwegian Krone Sell 6/21/17 1,880,802 1,895,174 14,372 Swedish Krona Buy 6/21/17 1,099,519 1,052,528 46,991 Turkish Lira Buy 6/21/17 3,529,313 3,449,974 79,339 State Street Bank and Trust Co. Australian Dollar Sell 7/19/17 286,709 286,139 (570) British Pound Sell 6/21/17 54,345 587 (53,758) Euro Sell 6/21/17 1,687,335 1,608,117 (79,218) Japanese Yen Buy 5/17/17 1,326,390 1,343,899 (17,509) New Zealand Dollar Sell 7/19/17 2,862,659 2,906,622 43,963 Singapore Dollar Sell 5/17/17 2,041,054 1,995,289 (45,765) Swedish Krona Buy 6/21/17 2,074,836 2,043,361 31,475 UBS AG Australian Dollar Sell 7/19/17 112,844 83,192 (29,652) British Pound Sell 6/21/17 1,916,586 1,890,562 (26,024) Canadian Dollar Buy 7/19/17 1,888,080 1,901,171 (13,091) Euro Buy 6/21/17 3,129,192 3,069,632 59,560 Japanese Yen Buy 5/17/17 1,873,483 1,902,611 (29,128) New Zealand Dollar Sell 7/19/17 1,872,553 1,896,799 24,246 40 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $214,665,795) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont . Norwegian Krone Sell 6/21/17 $1,899,051 $1,895,740 $(3,311) Swedish Krona Buy 6/21/17 56,821 20,972 35,849 Turkish Lira Buy 6/21/17 1,923,967 1,854,595 69,372 WestPac Banking Corp. Australian Dollar Sell 7/19/17 359,920 342,775 (17,145) Euro Buy 6/21/17 373,022 394,312 (21,290) Japanese Yen Sell 5/17/17 222,115 218,610 (3,505) New Zealand Dollar Sell 7/19/17 1,853,502 1,887,962 34,460 Total FUTURES CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 3 $1,018,563 Jun-17 $(35,506) Euro-CAC 40 Index (Short) 85 4,828,593 May-17 (251,615) FTSE 100 Index (Short) 15 1,392,015 Jun-17 23,960 S&P 500 Index E-Mini (Long) 26 3,094,650 Jun-17 13,923 S&P 500 Index E-Mini (Short) 1,165 138,664,125 Jun-17 (1,696,074) S&P Mid Cap 400 Index E-Mini (Long) 317 54,841,000 Jun-17 577,187 SPI 200 Index (Short) 7 774,840 Jun-17 (19,418) Tokyo Price Index (Long) 117 16,058,309 Jun-17 (111,201) U.S. Treasury Bond 30 yr (Long) 46 7,036,563 Jun-17 61,596 U.S. Treasury Bond Ultra 30 yr (Short) 60 9,776,250 Jun-17 (70,627) U.S. Treasury Note 2 yr (Long) 70 15,162,656 Jun-17 (139) U.S. Treasury Note 5 yr (Short) 190 22,497,188 Jun-17 (93,527) U.S. Treasury Note 10 yr (Long) 282 35,452,688 Jun-17 224,626 U.S. Treasury Note 10 yr (Short) 371 46,641,656 Jun-17 (484,238) U.S. Treasury Note Ultra 10 yr (Short) 49 6,637,203 Jun-17 (63,566) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $1,164,366) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $1,039,000 $405 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 1,039,000 2,161 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 3,117,000 6,546 Barclays Bank PLC (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 1,039,000 9,673 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 1,039,000 13,746 Citibank, N.A. 2.7055/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.7055 1,558,500 249 2.51275/3 month USD-LIBOR-BBA/May-27 May-17/2.51275 1,558,500 951 Absolute Return 500 Fund 41 WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $1,164,366) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont . (2.068)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.068 $1,558,500 $2,836 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 4,156,000 6,317 (2.196)/3 month USD-LIBOR-BBA/May-27 May-17/2.196 2,078,000 7,107 (2.218)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.218 1,558,500 8,525 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 2,078,000 11,845 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.674 3,117,000 1,559 (1.779)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.779 3,117,000 2,712 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.799 2,078,000 2,286 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 1,039,000 10,535 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 1,039,000 30,463 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 274,483 Total WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $27,376) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-17/$241.00 $97,771 $33,430 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 $311,700 $(10,987) $574 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 311,700 (33,445) 416 (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 311,700 (33,445) (2,694) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 311,700 (10,987) (3,479) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 311,700 28,162 6,736 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 311,700 28,162 (558) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 311,700 (4,348) 736 (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 311,700 (4,348) (1,764) 42 Absolute Return 500 Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Credit Suisse International 2.165/3 month USD-LIBOR-BBA/ May-27 (Purchased) May-17/2.165 $7,593,400 $(25,411) $(1,254) (2.2725)/3 month USD-LIBOR-BBA/ May-27 (Written) May-17/2.2725 3,796,700 25,411 (1,251) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 62,300 (7,865) 492 (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 62,300 (7,865) (420) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 311,700 (43,521) 3,825 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 311,700 (43,521) (7,261) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 311,700 29,596 8,818 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 311,700 29,596 (3,812) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/17 (proceeds receivable $80,745,938) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4.50%, 5/1/47 $2,000,000 5/11/17 $2,151,094 Federal National Mortgage Association, 4.00%, 5/1/47 4,000,000 5/11/17 4,213,125 Federal National Mortgage Association, 3.50%, 5/1/47 56,000,000 5/11/17 57,588,126 Federal National Mortgage Association, 3.00%, 5/1/47 17,000,000 5/11/17 16,985,390 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,182,200 E $343 6/21/19 3 month USD- 1.75% $2,963 LIBOR-BBA 129,663,900 E (17,745) 6/21/19 1.75% 3 month USD- (305,080) LIBOR-BBA 32,326,100 E 22,420 6/21/22 2.20% 3 month USD- (336,238) LIBOR-BBA 192,560,400 E (139,708) 6/21/27 3 month USD- 2.50% 3,763,491 LIBOR-BBA 1,492,400 E 1,024 6/21/27 2.50% 3 month USD- (29,227) LIBOR-BBA 10,010,900 E 71,244 6/21/47 3 month USD- 2.70% 450,297 LIBOR-BBA Absolute Return 500 Fund 43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $13,772,000 E $(321,011) 6/21/27 3 month USD- 2.65% $146,231 LIBOR-BBA 6,636,000 E 24,479 6/21/22 2.30% 3 month USD- (80,901) LIBOR-BBA 1,558,500 (1,579) 4/19/27 3 month USD- 2.297% 5,371 LIBOR-BBA 1,558,500 3,720 4/19/27 2.435% 3 month USD- (22,892) LIBOR-BBA 2,334,000 (33) 4/5/27 3 month USD- 2.3365% 20,194 LIBOR-BBA 1,369,000 (18) 4/11/27 3 month USD- 2.30% 6,902 LIBOR-BBA 1,369,000 (18) 4/11/27 3 month USD- 2.2955% 6,337 LIBOR-BBA 1,369,000 (18) 4/11/27 3 month USD- 2.286% 5,148 LIBOR-BBA 4,699,000 (62) 4/12/27 2.332% 3 month USD- (37,428) LIBOR-BBA 1,566,000 (21) 4/18/27 3 month USD- 2.24947% 208 LIBOR-BBA 1,044,000 (14) 4/18/27 2.26748% 3 month USD- (1,885) LIBOR-BBA 1,044,000 (14) 4/18/27 3 month USD- 2.26833% 1,939 LIBOR-BBA 1,612,000 (21) 4/18/27 3 month USD- 2.217% (4,572) LIBOR-BBA 1,294,000 (17) 4/19/27 2.2205% 3 month USD- 3,261 LIBOR-BBA 3,775,000 (50) 4/19/27 2.193% 3 month USD- 19,003 LIBOR-BBA 1,243,000 (16) 4/19/27 3 month USD- 2.1985% (5,665) LIBOR-BBA 1,237,000 (16) 4/21/27 2.162% 3 month USD- 9,825 LIBOR-BBA 821,000 (11) 4/24/27 2.18336% 3 month USD- 5,030 LIBOR-BBA 807,000 (11) 4/24/27 2.20876% 3 month USD- 3,070 LIBOR-BBA 435,000 (6) 4/25/27 3 month USD- 2.1825% (2,726) LIBOR-BBA 2,145,000 (28) 4/26/27 2.2585% 3 month USD- (1,392) LIBOR-BBA 997,000 (13) 4/26/27 3 month USD- 2.248% (336) LIBOR-BBA 2,934,000 (39) 4/27/27 2.2775% 3 month USD- (6,840) LIBOR-BBA 3,261,000 (43) 4/28/27 2.3095% 3 month USD- (16,794) LIBOR-BBA 44 Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,790,000 $(37) 5/2/27 3 month USD- 2.2855% $7,652 LIBOR-BBA AUD 19,146,000 E 26,166 6/28/22 2.60% 6 month AUD- (60,899) BBR-BBSW AUD 4,611,000 E (73,136) 6/28/27 6 month AUD-BBR- 3.00% (40,895) BBSW CAD 32,664,000 E (130,344) 6/21/22 3 month CAD-BA- 1.70% 243,975 CDOR CAD 9,860,000 E (80,109) 6/21/27 3 month CAD-BA- 2.15% 149,913 CDOR CHF 5,081,000 E 90,068 6/21/27 6 month CHF- 0.10% 62,666 LIBOR-BBA CHF 3,000 E 29 6/21/22 0.40% 6 month CHF- 15 LIBOR-BBA EUR 10,499,000 E (105) 6/21/22 0.40% 6 month EUR- (96,310) EURIBOR- REUTERS EUR 24,192,000 E (612,726) 6/21/27 6 month EUR- 1.00% (153,666) EURIBOR-REUTERS GBP 18,423,000 E (175,736) 6/21/22 0.80% 6 month GBP- (156,241) LIBOR-BBA GBP 2,718,000 E (33,484) 6/21/27 6 month GBP- 1.25% (6,399) LIBOR-BBA NOK 418,000 E 453 6/21/22 1.75% 6 month NOK- (34) NIBOR-NIBR NOK 61,923,000 E (30,766) 6/21/27 6 month NOK- 2.10% 74,913 NIBOR-NIBR NZD 26,111,000 E (56,091) 6/21/22 3 month NZD- 3.20% 162,359 BBR-FRA NZD 21,621,000 E (212,023) 6/21/27 3 month NZD- 3.75% 221,213 BBR-FRA SEK 45,460,000 E (68,090) 6/21/22 3 month SEK- 0.55% (14,717) STIBOR-SIDE SEK 78,318,000 E (87,160) 6/21/27 3 month SEK- 1.35% 107,209 STIBOR-SIDE $2,078,000 5,999 4/12/27 3 month USD- 2.43% (29,150) LIBOR-BBA Total E Extended effective date. Absolute Return 500 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,420,266 $— 3/7/18 (3 month USD- A basket (MLFCF11) of $1,835,989 LIBOR-BBA plus common stocks 0.10%) units 34,473 — 8/2/17 3 month USD- Russell 1000 Total (11,250,503) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $277,872 — 1/12/40 4.00% (1 month Synthetic MBX Index 824 USD-LIBOR) 4.00% 30 year Fannie Mae pools 164,231 — 1/12/39 6.00% (1 month Synthetic TRS Index 114 USD-LIBOR) 6.00% 30 year Fannie Mae pools 685,330 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,033 USD-LIBOR) 4.00% 30 year Fannie Mae pools 21,404 — 1/12/38 6.50% (1 month Synthetic TRS Index 30 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,625,932 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,823 USD-LIBOR) 4.00% 30 year Fannie Mae pools 229,037 — 1/12/40 4.50% (1 month Synthetic MBX Index 451 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,608,465 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,164 USD-LIBOR) 4.50% 30 year Fannie Mae pools 343,556 — 1/12/40 4.50% (1 month Synthetic MBX Index 676 USD-LIBOR) 4.50% 30 year Fannie Mae pools 697,776 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,337) USD-LIBOR 6.00% 30 year Fannie Mae pools 354,633 — 1/12/38 6.50% (1 month Synthetic TRS Index 503 USD-LIBOR) 6.50% 30 year Fannie Mae pools 280,323 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (355) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,379,374 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,708 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,435,307 — 1/12/41 5.00% (1 month Synthetic MBX Index 34,536 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,244,245 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (42,288) USD-LIBOR 6.50% 30 year Fannie Mae pools 46 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $538,468 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,782 USD-LIBOR) 5.00% 30 year Fannie Mae pools 263,261 — 1/12/41 5.00% (1 month Synthetic MBX Index 871 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 742 — 12/1/17 (3 month USD- A basket (CGPUTQL2) (531,935) LIBOR-BBA plus of common stocks 0.37%) baskets 517,418 — 11/10/17 3 month USD- A basket (CGPUTS54) (479,038) LIBOR-BBA minus of common stocks 0.75% units 26,536 — 10/17/17 3 month USD- MSCI Emerging (181,858) LIBOR-BBA plus Markets TR Net USD 0.28% units 16,137 — 11/27/17 3 month USD- Russell 1000 Total (1,102,446) LIBOR-BBA plus Return Index 0.09% units 43,989 — 3/19/18 3 month USD- MSCI Emerging (256,143) LIBOR-BBA plus Markets TR Net USD 0.20% Credit Suisse International $442,455 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,464 USD-LIBOR) 5.00% 30 year Fannie Mae pools 147,671 — 1/12/41 4.00% (1 month Synthetic TRS Index (260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 997,680 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,263 USD-LIBOR) 3.50% 30 year Fannie Mae pools 548,750 — 1/12/43 3.50% (1 month Synthetic TRS Index 695 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,655 — 1/12/43 3.50% (1 month Synthetic TRS Index 6 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,108,898 — 1/12/45 4.00% (1 month Synthetic TRS Index (3,379) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,121,790 — 1/12/45 4.00% (1 month Synthetic TRS Index (1,798) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,124,734 — 1/12/45 3.50% (1 month Synthetic TRS Index (1,031) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,452,638 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,557 USD-LIBOR 4.00% 30 year Fannie Mae pools Absolute Return 500 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 310,826 $— 3/7/18 3 month USD- DB Custom PT Short $(3,940,552) LIBOR-BBA minus 15 PR Index 0.45% units 310,665 — 3/7/18 (3 month USD- DB Custom PT Long 2,024,936 LIBOR-BBA plus 15 PR Index 0.31%) Goldman Sachs International $543,651 — 1/12/38 6.50% (1 month Synthetic TRS Index 771 USD-LIBOR) 6.50% 30 year Fannie Mae pools 419,440 — 1/12/38 6.50% (1 month Synthetic TRS Index 594 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,318,321 — 1/12/39 6.00% (1 month Synthetic TRS Index 919 USD-LIBOR) 6.00% 30 year Fannie Mae pools 738,499 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,047 USD-LIBOR) 6.50% 30 year Fannie Mae pools 584,483 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,934 USD-LIBOR) 5.00% 30 year Fannie Mae pools 615,224 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,314) USD-LIBOR 6.50% 30 year Fannie Mae pools 231,103 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (869) USD-LIBOR 6.50% 30 year Fannie Mae pools 511,278 — 1/12/39 6.00% (1 month Synthetic TRS Index 356 USD-LIBOR) 6.00% 30 year Fannie Mae pools 842,752 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,169) USD-LIBOR 6.50% 30 year Fannie Mae pools 39,531 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (149) USD-LIBOR 6.50% 30 year Fannie Mae pools 105,403 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (396) USD-LIBOR 6.50% 30 year Fannie Mae pools 22,085 — 1/12/38 6.50% (1 month Synthetic TRS Index 31 USD-LIBOR) 6.50% 30 year Fannie Mae pools 595,820 — 1/12/38 6.50% (1 month Synthetic TRS Index 844 USD-LIBOR) 6.50% 30 year Fannie Mae pools 955,257 — 1/12/39 6.00% (1 month Synthetic TRS Index 666 USD-LIBOR) 6.00% 30 year Fannie Mae pools 48 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $37,858 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(67) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,113,476 — 1/12/45 4.00% (1 month Synthetic TRS Index (1,784) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,270,762 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,609) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,332,067 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 4,059 USD-LIBOR 3.00% 30 year Fannie Mae pools baskets 1,203,945 — 12/15/20 1 month USD- A basket (GSGLPWDS) (2,118,011) LIBOR-BBA minus of common stocks 0.15% baskets 1,450,034 — 12/15/20 (1 month USD- A basket (GSGLPWDL) 2,762,242 LIBOR-BBA plus of common stocks 0.50%) baskets 1,002,800 — 12/15/20 (1 month USD- A basket (GSCBPUR1) 1,944,464 LIBOR-BBA plus of common stocks 0.44%) shares 30,778 — 12/15/20 1 month USD- iShares MSCI (15,569) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 36,776 — 12/15/20 1 month USD- iShares MSCI (18,603) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 50,920 — 12/15/20 1 month USD- iShares MSCI (25,758) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 22,631 — 12/15/20 1 month USD- iShares MSCI (11,448) LIBOR-BBA minus Emerging Markets 0.65% ETF units 85,994 — 12/15/20 (0.45%) Goldman Sachs 97,907 Volatility Carry US Scaled 3x Excess Return Strategy units 223,059 — 12/15/20 (0.45%) Goldman Sachs 317,318 Volatility Carry US Series 30 Excess Return Strategy units 10,339 — 12/12/17 3 month USD- MSCI Emerging (161,607) LIBOR-BBA plus Markets TR Net USD 0.10% Absolute Return 500 Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . units 170,966 $— 12/15/20 (0.30%) Goldman Sachs $189,870 Volatility Carry US Excess Return Strategy units 51,770 — 12/15/20 (0.30%) Goldman Sachs 52,305 Volatility Carry US Excess Return Strategy JPMorgan Chase Bank N.A. $192,047 — 1/12/41 4.00% (1 month Synthetic TRS Index (338) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,075,062 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,892) USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 1,015,632 — 4/20/18 1 month USD- A basket (JPCMPTSH) (1,670,917) LIBOR-BBA minus of common stocks 0.50% JPMorgan Securities LLC $1,303,249 — 1/12/45 (4.00%) 1 month Synthetic TRS Index 2,088 USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG units 198,262 — 8/21/17 1 month USD- MSCI Emerging (2,222,790) LIBOR-BBA plus Markets TR Net USD 0.35% units 323 — 2/9/18 1 month USD- MSCI Emerging (2,911) LIBOR-BBA plus Markets TR Net USD 0.15% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,580 $67,000 5/11/63 300 bp $(2,871) Index CMBX NA BBB– BBB–/P 6,498 114,000 5/11/63 300 bp (6,179) Index CMBX NA BBB– BBB–/P 15,001 243,000 5/11/63 300 bp (12,020) Index Barclays Bank PLC CMBX NA BBB– BBB–/P 26,163 236,000 5/11/63 300 bp (80) Index CMBX NA BBB– BBB–/P 6,430 1,144,000 1/17/47 300 bp (85,547) Index 50 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Credit Suisse International CMBX NA BB Index — $(84,345) $601,000 1/17/47 (500 bp) $13,718 CMBX NA BB Index — (57,682) 3,268,000 5/11/63 (500 bp) 556,494 CMBX NA BB Index — (29,960) 183,000 1/17/47 (500 bp) (100) CMBX NA BB Index — (22,191) 117,000 1/17/47 (500 bp) (3,100) CMBX NA BBB– BBB–/P 5,192 66,000 5/11/63 300 bp (2,147) Index CMBX NA BBB– BBB–/P 15,823 171,000 5/11/63 300 bp (3,192) Index CMBX NA BBB– BBB–/P 17,136 206,000 5/11/63 300 bp (5,771) Index CMBX NA BBB– BBB–/P 33,949 257,000 5/11/63 300 bp 5,371 Index CMBX NA BBB– BBB–/P 47,377 512,000 5/11/63 300 bp (9,558) Index CMBX NA BBB– BBB–/P 81,575 669,000 5/11/63 300 bp 7,182 Index CMBX NA BBB– BBB–/P 79,857 714,000 5/11/63 300 bp 341 Index CMBX NA BBB– BBB–/P 91,519 749,000 5/11/63 300 bp 8,230 Index CMBX NA BBB– BBB–/P 148,044 1,745,000 5/11/63 300 bp (46,000) Index CMBX NA BBB– BBB–/P 41,182 521,000 1/17/47 300 bp (603) Index CMBX NA BBB– BBB–/P 1,547,558 20,937,000 1/17/47 300 bp (135,779) Index Goldman Sachs International CMBX NA BB Index — (216,261) 2,114,000 5/11/63 (500 bp) 181,101 CMBX NA BB Index — (24,666) 163,000 1/17/47 (500 bp) 1,930 CMBX NA A Index A/P 40,406 794,000 5/11/63 200 bp 8,275 CMBX NA BB Index — (4,822) 33,000 5/11/63 (500 bp) 1,381 CMBX NA BB Index — (44,127) 261,000 1/17/47 (500 bp) (1,541) CMBX NA BB Index — (19,899) 98,000 1/17/47 (500 bp) (3,909) CMBX NA BBB– BBB–/P 2,532 32,000 5/11/63 300 bp (1,026) Index CMBX NA BBB– BBB–/P 5,316 63,000 5/11/63 300 bp (1,689) Index CMBX NA BBB– BBB–/P 4,360 64,000 5/11/63 300 bp (2,757) Index CMBX NA BBB– BBB–/P 6,412 74,000 5/11/63 300 bp (1,817) Index CMBX NA BBB– BBB–/P 7,848 93,000 5/11/63 300 bp (2,494) Index CMBX NA BBB– BBB–/P 14,746 134,000 5/11/63 300 bp (154) Index Absolute Return 500 Fund 51 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– BBB–/P $17,443 $202,000 5/11/63 300 bp $(5,019) Index CMBX NA BBB– BBB–/P 33,598 242,000 5/11/63 300 bp 6,688 Index CMBX NA BBB– BBB–/P 12,675 243,000 5/11/63 300 bp (14,347) Index CMBX NA BBB– BBB–/P 42,341 380,000 5/11/63 300 bp 22 Index CMBX NA BBB– BBB–/P 31,659 382,000 5/11/63 300 bp (10,820) Index CMBX NA BBB– BBB–/P 54,650 727,000 5/11/63 300 bp (26,193) Index CMBX NA BBB– — (30,389) 451,000 1/17/47 (300 bp) 5,872 Index CMBX NA BBB– — (33,956) 327,000 1/17/47 (300 bp) (7,666) Index CMBX NA BBB– — (13,716) 202,000 1/17/47 (300 bp) 2,524 Index CMBX NA BBB– — (11,592) 168,000 1/17/47 (300 bp) 1,915 Index CMBX NA BBB– BBB–/P 330,172 4,737,000 1/17/47 300 bp (50,682) Index CMBX NA BBB– BBB–/P 503,656 6,814,000 1/17/47 300 bp (44,190) Index JPMorgan Securities LLC CMBX NA BB Index — (34,026) 242,000 5/11/63 (500 bp) 11,462 CMBX NA BB Index — (32,042) 221,000 5/11/63 (500 bp) 9,498 CMBX NA BB Index — (22,469) 169,000 5/11/63 (500 bp) 9,298 CMBX NA BB Index — (15,102) 105,000 5/11/63 (500 bp) 4,635 CMBX NA BB Index — (71,862) 460,000 1/17/47 (500 bp) 3,195 CMBX NA BB Index — (51,772) 324,000 1/17/47 (500 bp) 1,094 CMBX NA BB Index — (50,145) 305,000 1/17/47 (500 bp) (379) CMBX NA BB Index — (17,804) 104,000 1/17/47 (500 bp) (835) CMBX NA BB Index — (12,303) 81,000 1/17/47 (500 bp) 914 CMBX NA BBB– BBB–/P 2,210 32,000 5/11/63 300 bp (1,349) Index CMBX NA BBB– BBB–/P 6,629 46,000 5/11/63 300 bp 1,514 Index CMBX NA BBB– BBB–/P 6,823 80,000 5/11/63 300 bp (2,073) Index CMBX NA BBB– BBB–/P 7,858 96,000 5/11/63 300 bp (2,817) Index 52 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– BBB–/P $16,575 $142,000 5/11/63 300 bp $784 Index CMBX NA BBB– BBB–/P 16,452 142,000 5/11/63 300 bp 662 Index CMBX NA BBB– BBB–/P 18,573 150,000 5/11/63 300 bp 1,893 Index CMBX NA BBB– BBB–/P 22,530 180,000 5/11/63 300 bp 2,514 Index CMBX NA BBB– BBB–/P 9,498 215,000 5/11/63 300 bp (14,410) Index CMBX NA BBB– BBB–/P 28,856 294,000 5/11/63 300 bp (3,837) Index CMBX NA BBB– BBB–/P 19,307 313,000 5/11/63 300 bp (15,499) Index CMBX NA BBB– BBB–/P 47,742 327,000 5/11/63 300 bp 11,380 Index CMBX NA BBB– BBB–/P 40,576 332,000 5/11/63 300 bp 3,657 Index CMBX NA BBB– BBB–/P 32,520 382,000 5/11/63 300 bp (9,959) Index CMBX NA BBB– BBB–/P 45,235 397,000 5/11/63 300 bp 1,056 Index CMBX NA BBB– BBB–/P 55,844 451,000 5/11/63 300 bp 5,693 Index CMBX NA BBB– BBB–/P 40,138 627,000 5/11/63 300 bp (29,585) Index CMBX NA BBB– BBB–/P 33,408 627,000 5/11/63 300 bp (36,314) Index CMBX NA BBB– BBB–/P 31,933 627,000 5/11/63 300 bp (37,790) Index CMBX NA BBB– BBB–/P 75,357 664,000 5/11/63 300 bp 1,520 Index CMBX NA BBB– BBB–/P 76,182 670,000 5/11/63 300 bp 1,678 Index CMBX NA BBB– BBB–/P 84,574 692,000 5/11/63 300 bp 7,623 Index CMBX NA BBB– BBB–/P 84,574 692,000 5/11/63 300 bp 7,623 Index Absolute Return 500 Fund 53 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– BBB–/P $108,628 $992,000 5/11/63 300 bp $(1,682) Index CMBX NA BBB– — (16,838) 313,000 1/17/47 (300 bp) 8,327 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 28 B+/P $(5,254,129) $74,886,000 6/20/22 500 bp $801,949 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 54 Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $14,913,627 $—­ $—­ Capital goods 17,931,160 —­ —­ Communication services 26,857,856 —­ —­ Consumer cyclicals 26,923,401 —­ —­ Consumer staples 22,345,812 —­ —­ Energy 13,237,422 —­ —­ Financials 63,469,585 —­ —­ Health care 22,903,244 —­ —­ Technology 50,734,842 —­ —­ Transportation 5,426,992 —­ —­ Utilities and power 10,357,887 11,847 —­ Total common stocks —­ Asset-backed securities —­ 1,493,000 —­ Commodity linked notes —­ 51,522,170 —­ Corporate bonds and notes —­ 55,349,394 —­ Foreign government and agency bonds and notes —­ 11,951,584 —­ Investment companies 74,949,134 —­ —­ Mortgage-backed securities —­ 95,561,753 —­ Purchased options outstanding —­ 2,714,424 —­ Purchased swap options outstanding —­ 134,799 —­ Senior loans —­ 54,534,195 —­ U.S. government and agency mortgage obligations —­ 173,224,578 —­ Warrants —­ 3,598,104 —­ Short-term investments 187,327,281 172,421,777 —­ Totals by level $—­ Absolute Return 500 Fund55 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $86,753 $—­ Futures contracts (1,924,619) —­ —­ Written options outstanding —­ (33,430) —­ Written swap options outstanding —­ (392,399) —­ Forward premium swap option contracts —­ (896) —­ TBA sale commitments —­ (80,937,735) —­ Interest rate swap contracts —­ 5,863,272 —­ Total return swap contracts —­ (14,756,284) —­ Credit default contracts —­ 3,039,611 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 56 Absolute Return 500 Fund Statement of assets and liabilities 4/30/17 (Unaudited) ASSETS Investment in securities, at value, including $47,946,603 of securities on loan (Note 1): Unaffiliated issuers (identified cost $874,871,492) $923,671,287 Affiliated issuers (identified cost $236,224,581) (Notes 1 and 5) 236,224,581 Cash 599,817 Foreign currency (cost $330,817) (Note 1) 331,420 Dividends, interest and other receivables 3,266,130 Receivable for shares of the fund sold 1,801,363 Receivable for investments sold 26,011,716 Receivable for sales of delayed delivery securities (Note 1) 76,865,035 Receivable for variation margin (Note 1) 1,190,787 Unrealized appreciation on forward premium swap option contracts (Note 1) 21,597 Unrealized appreciation on forward currency contracts (Note 1) 2,171,661 Unrealized appreciation on OTC swap contracts (Note 1) 10,194,904 Premium paid on OTC swap contracts (Note 1) 917,969 Prepaid assets 69,917 Total assets LIABILITIES Payable for investments purchased 10,576,702 Payable for purchases of delayed delivery securities (Note 1) 164,700,664 Payable for shares of the fund repurchased 2,695,187 Payable for compensation of Manager (Note 2) 398,805 Payable for custodian fees (Note 2) 98,317 Payable for investor servicing fees (Note 2) 193,464 Payable for Trustee compensation and expenses (Note 2) 129,830 Payable for administrative services (Note 2) 3,926 Payable for distribution fees (Note 2) 208,369 Payable for variation margin (Note 1) 1,256,590 Unrealized depreciation on OTC swap contracts (Note 1) 24,697,904 Premium received on OTC swap contracts (Note 1) 4,187,720 Unrealized depreciation on forward currency contracts (Note 1) 2,084,908 Unrealized depreciation on forward premium swap option contracts (Note 1) 22,493 Written options outstanding, at value (premiums $1,191,742) (Notes 1 and 3) 425,829 TBA sale commitments, at value (proceeds receivable $80,745,938) (Note 1) 80,937,735 Collateral on securities loaned, at value (Note 1) 49,093,300 Collateral on certain derivative contracts, at value (Note 1) 196,000 Other accrued expenses 151,108 Total liabilities Net assets (Continued on next page) Absolute Return 500 Fund 57 Statement of assets and liabilities cont. REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $913,485,311 Accumulated net investment loss (Note 1) (3,391,486) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,717,007) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 37,902,515 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($251,881,383 divided by 22,680,965 shares) $11.11 Offering price per class A share (100/94.25 of $11.11) * $11.79 Net asset value and offering price per class B share ($25,965,218 divided by 2,380,973 shares) ** $10.91 Net asset value and offering price per class C share ($157,579,463 divided by 14,497,063 shares) ** $10.87 Net asset value and redemption price per class M share ($6,051,828 divided by 552,543 shares) $10.95 Offering price per class M share (100/96.50 of $10.95) * $11.35 Net asset value, offering price and redemption price per class P share ($106,955,364 divided by 9,567,761 shares) $11.18 Net asset value, offering price and redemption price per class R share ($630,980 divided by 55,693 shares) $11.33 Net asset value, offering price and redemption price per class R6 share ($5,233,519 divided by 467,068 shares) $11.21 Net asset value, offering price and redemption price per class Y share ($386,981,578 divided by 34,645,172 shares) $11.17 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 500 Fund Statement of operations Six months ended 4/30/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $705,240 from investments in affiliated issuers) (Note 5) $8,364,788 Dividends (net of foreign tax of $139,879) 3,917,974 Securities lending (net of expenses) (Notes 1 and 5) 72,946 Total investment income EXPENSES Compensation of Manager (Note 2) 2,878,472 Investor servicing fees (Note 2) 602,766 Custodian fees (Note 2) 68,937 Trustee compensation and expenses (Note 2) 29,162 Distribution fees (Note 2) 1,368,766 Administrative services (Note 2) 18,035 Other 254,947 Fees waived and reimbursed by Manager (Note 2) (150,352) Total expenses Expense reduction (Note 2) (2,016) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,956,150 Net realized gain on swap contracts (Note 1) 5,018,647 Net realized gain on futures contracts (Note 1) 3,554,708 Net realized gain on foreign currency transactions (Note 1) 1,209,810 Net realized loss on written options (Notes 1 and 3) (692,177) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (880,531) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 7,515,211 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund59 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/17* Year ended 10/31/16 Operations Net investment income $7,286,991 $16,519,502 Net realized gain (loss) on investments and foreign currency transactions 19,047,138 (58,445,782) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,634,680 22,749,523 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (17,782,903) Class B — (1,229,392) Class C — (8,174,016) Class M — (397,229) Class R — (10,533) Class R5 — (519) Class R6 — (308,020) Class Y — (22,588,414) From return of capital Class A — (432,374) Class B — (29,891) Class C — (198,743) Class M — (9,658) Class R — (256) Class R5 — (13) Class R6 — (7,489) Class Y — (549,215) From net realized long-term gain on investments Class A — (3,678,309) Class B — (308,937) Class C — (1,985,501) Class M — (89,754) Class R — (8,209) Class R5 — (102) Class R6 — (59,584) Class Y — (4,425,230) Increase (decrease) from capital share transactions (Note 4) (145,534,365) 5,133,443 Total decrease in net assets NET ASSETS Beginning of period 1,053,844,889 1,130,162,494 End of period (including accumulated net investment loss of $3,391,486 and $10,678,477, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 60 Absolute Return 500 Fund This page left blank intentionally. Absolute Return 500 Fund 61 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ April 30, 2017 ** $10.74­ .08­ .29­ .37­ —­ —­ —­ —­ $11.11­ * $251,881­ .51 * .74 * 241* e October 31, 2016­ 11.55­ .16­ (.34) (.51) (.11) (.01) 10.74­ 319,048­ 1.05­ 1.49­ 522 ­ e October 31, 2015­ 11.81­ .13­ .24­ .37­ (.11) (.52) —­ 11.55­ 3.25­ 399,301­ 1.11­ 1.09­ 510 ­ e October 31, 2014­ 11.54­ .15­ .29­ .44­ (.17) —­ —­ 11.81­ 3.88­ 345,053­ 1.10­ 1.32­ 309­ e October 31, 2013­ 11.33­ .20­ .08­ .28­ (.07) —­ —­ 11.54­ 2.49­ 378,440­ 1.11­ 1.72­ 189­ f October 31, 2012­ 10.89­ .18­ .59­ .77­ (.33) —­ —­ 11.33­ 7.25­ 376,219­ 1.14­ 1.67­ 150 ­ f Class B­ April 30, 2017 ** $10.58­ .04­ .29­ .33­ —­ —­ —­ —­ $10.91­ * $25,965­ .88 * .38 * 241* e October 31, 2016­ 11.38­ .08­ (.34) (.42) (.11) (.01) 10.58­ 28,849­ 1.80­ .74­ 522 ­ e October 31, 2015­ 11.64­ .04­ .24­ .28­ (.02) (.52) —­ 11.38­ 2.49­ 33,624­ 1.86­ .33­ 510­ e October 31, 2014­ 11.38­ .07­ .28­ .35­ (.09) —­ —­ 11.64­ 3.08­ 35,171­ 1.85­ .57­ 309­ e October 31, 2013­ 11.18­ .11­ .09­ .20­ —­ —­ —­ —­ 11.38­ 1.79­ 37,351­ 1.86­ .97­ 189 ­ f October 31, 2012­ 10.75­ .10­ .58­ .68­ (.25) —­ —­ 11.18­ 6.47­ 37,009­ 1.89­ .91­ 150 ­ f Class C­ April 30, 2017 ** $10.55­ .04­ .28­ .32­ —­ —­ —­ —­ $10.87­ * $157,579­ .88 * .38 * 241* e October 31, 2016­ 11.36­ .08­ (.34) (.43) (.11) (.01) 10.55­ 184,959­ 1.80­ .74­ 522 ­ e October 31, 2015­ 11.62­ .04­ .25­ .29­ (.03) (.52) —­ 11.36­ 2.53­ 211,594­ 1.86­ .33­ 510­ e October 31, 2014­ 11.36­ .07­ .28­ .35­ (.09) —­ —­ 11.62­ 3.08­ 183,688­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.17­ .11­ .08­ .19­ —­ —­ —­ —­ 11.36­ 1.70­ 185,562­ 1.86­ .97­ 189­ f October 31, 2012­ 10.74­ .10­ .58­ .68­ (.25) —­ —­ 11.17­ 6.52­ 185,116­ 1.89­ .91­ 150 ­ f Class M­ April 30, 2017 ** $10.61­ .05­ .29­ .34­ —­ —­ —­ —­ $10.95­ * $6,052­ .75 * .50 * 241* e October 31, 2016­ 11.44­ .10­ (.35) (.46) (.11) (.01) 10.61­ 9,799­ 1.55­ .98­ 522­ e October 31, 2015­ 11.70­ .07­ .24­ .31­ (.05) (.52) —­ 11.44­ 2.78­ 9,246­ 1.61­ .58­ 510­ e October 31, 2014­ 11.43­ .09­ .29­ .38­ (.11) —­ —­ 11.70­ 3.37­ 7,096­ 1.60­ .81­ 309 ­ e October 31, 2013­ 11.23­ .14­ .08­ .22­ (.02) —­ —­ 11.43­ 1.95­ 7,029­ 1.61­ 1.22­ 189 ­ f October 31, 2012­ 10.80­ .13­ .58­ .71­ (.28) —­ —­ 11.23­ 6.72­ 7,554­ 1.64­ 1.16­ 150 ­ f Class P­ April 30, 2017 ** $10.79­ .10­ .29­ .39­ —­ —­ —­ —­ $11.18­ * $106,955­ .32 * .94 * 241* e October 31, 2016­ # 10.76­ .03­ — ­ h .03­ —­ —­ ­ —­ 10.79­ * 88,829­ .11 * .28 * 522­ e Class R­ April 30, 2017 ** $10.97­ .06 ­ i ­ .30 .36­ —­ —­ —­ —­ $11.33­ * $631­ .63 * .52 * i 241* e October 31, 2016­ 11.42­ .13­ (.34) (.13) (.11) — ­ h 10.97­ 1,042­ 1.30­ 1.18­ 522­ e October 31, 2015­ 11.68­ .09­ .26­ .35­ (.09) (.52) —­ 11.42­ 3.07­ 591­ 1.36­ .82­ 510 ­ e October 31, 2014­ 11.47­ .12­ .28­ .40­ (.19) —­ —­ 11.68­ 3.52­ 6,271­ 1.35­ 1.06­ 309­ e October 31, 2013­ 11.26­ .16­ .10­ .26­ (.05) —­ —­ 11.47­ 2.30­ 4,058­ 1.36­ 1.44­ 189 ­ f October 31, 2012­ 10.83­ .15­ .58­ .73­ (.30) —­ —­ 11.26­ 6.96­ 1,812­ 1.39­ 1.40­ 150 ­ f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 62 Absolute Return 500 Fund Absolute Return 500 Fund 63 Financial highlights cont. INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class R6­ April 30, 2017 ** $10.81­ .10­ .30­ .40­ —­ —­ —­ —­ $11.21­ * $5,234­ .34 * .92 * 241* e October 31, 2016­ 11.63­ .20­ (.36) (.54) (.11) (.01) 10.81­ 5,348­ .72­ 1.83­ 522 ­ e October 31, 2015­ 11.89­ .16­ .25­ .41­ (.15) (.52) —­ 11.63­ 3.59­ 6,766­ .80­ 1.41­ 510 ­ e October 31, 2014­ 11.62­ .19­ .29­ .48­ (.21) —­ —­ 11.89­ 4.23­ 4,288­ .79­ 1.63­ 309­ e October 31, 2013­ 11.38­ .21 ­ g .12­ .33­ (.09) —­ —­ 11.62­ 2.88­ 4,411­ .80­ 1.80­ g 189 ­ f October 31, 2012 † 11.16­ .07­ .15­ .22­ —­ —­ —­ —­ 11.38­ * 10­ .28 * .62 * 150 ­ f Class Y­ April 30, 2017 ** $10.78­ .10­ .29­ .39­ —­ —­ —­ —­ $11.17­ * $386,982­ .38 * .88 * 241* e October 31, 2016­ 11.60­ .19­ (.35) (.54) (.11) (.01) 10.78­ 415,969­ .80­ 1.74­ 522 ­ e October 31, 2015­ 11.86­ .16­ .24­ .40­ (.14) (.52) —­ 11.60­ 3.54­ 469,028­ .86­ 1.34­ 510­ e October 31, 2014­ 11.60­ .18­ .29­ .47­ (.21) —­ —­ 11.86­ 4.07­ 296,153­ .85­ 1.55­ 309­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.10) —­ —­ 11.60­ 2.83­ 217,880­ .86­ 1.98­ 189 ­ f October 31, 2012­ 10.94­ .21­ .58­ .79­ (.35) —­ —­ 11.38­ 7.48­ 220,855­ .89­ 1.91­ 150 ­ f * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. # For the period August 31, 2016 (commencement of operations) to October 31, 2016. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/17 10/31/16 10/31/15 10/31/14 10/31/13 10/31/12 Class A 0.02% 0.03% 0.02% 0.02% 0.02% 0.09% Class B 0.02 0.03 0.02 0.02 0.02 0.09 Class C 0.02 0.03 0.02 0.02 0.02 0.09 Class M 0.02 0.03 0.02 0.02 0.02 0.09 Class P 0.02 0.01 — Class R 0.02 0.03 0.02 0.02 0.02 0.09 Class R6 0.02 0.03 — Class Y 0.02 0.03 0.02 0.02 0.02 0.09 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 415% October 31, 2012 454 g The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. h Amount represents less than $0.01 per share. i The net investment income ratio and per share amount shown for the period ending April 30, 2017 may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. The accompanying notes are an integral part of these financial statements. 64 Absolute Return 500 Fund Absolute Return 500 Fund 65 Notes to financial statements 4/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2016 through April 30, 2017. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massa-chusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classP, classR, classR6 and classY shares. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classP, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassP, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classP and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these 66 Absolute Return 500 Fund contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value Absolute Return 500 Fund67 by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on 68 Absolute Return 500 Fund investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Absolute Return 500 Fund69 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. 70 Absolute Return 500 Fund Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities Absolute Return 500 Fund71 that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,316,225 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $17,884,277 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $17,235,589 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $49,093,300 and the value of securities loaned amounted to $47,946,603. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or 72 Absolute Return 500 Fund expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At October 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $21,511,051 $— $21,511,051 The aggregate identified cost on a tax basis is $1,115,368,733, resulting in gross unrealized appreciation and depreciation of $64,907,968 and $20,380,833, respectively, or net unrealized appreciation of $44,527,135. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.20%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average Absolute Return 500 Fund 73 net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund under-performs significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.360% of the fund’s average net assets before a decrease of $664,416 (0.067% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2018, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.77% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $150,352 as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassP shares paid a monthly fee based on the average net assets of classP shares at an annual rate of 0.01%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. 74 Absolute Return 500 Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $195,190 ClassR 560 ClassB 18,668 ClassR6 1,330 ClassC 115,052 ClassY 261,645 ClassM 5,483 Total ClassP 4,838 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,016 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $723, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum%”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $356,963 ClassB 1.00% 1.00% 136,714 ClassC 1.00% 1.00% 842,849 ClassM 1.00% 0.75% 30,199 ClassR 1.00% 0.50% 2,041 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $22,928 and $136 from the sale of classA and classM shares, respectively, and received $3,557 and $2,196 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $36 on classA redemptions. Absolute Return 500 Fund 75 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,809,748,270 $1,931,280,611 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written option option contract option contract Written option amounts premiums amounts premiums Written options USD $5,792,000 $1,031,439 $462,245 $130,721 outstanding at the EUR $— $— $— $— beginning of the reporting period Options opened USD 171,387,500 509,829 75,318,073 672,813 EUR — — 7,276,400 65,158 Options exercised USD (9,351,000) (37,527) — — EUR — Options expired USD (62,599,600) (149,295) (831,039) (264,639) EUR — Options closed USD (62,184,400) (190,080) (74,851,508) (511,519) EUR — — (7,276,400) (65,158) Written options USD $43,044,500 $1,164,366 $97,771 $27,376 outstanding at the end of EUR $— $— $— $— the reporting period Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassA Shares Amount Shares Amount Shares sold 2,646,658 $28,871,274 11,657,120 $125,379,131 Shares issued in connection with reinvestment of distributions — — 1,917,803 20,443,779 2,646,658 28,871,274 13,574,923 145,822,910 Shares repurchased (9,685,035) (105,823,689) (18,416,571) (196,832,414) Net decrease 76 Absolute Return 500 Fund SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassB Shares Amount Shares Amount Shares sold 61,738 $658,536 230,751 $2,452,779 Shares issued in connection with reinvestment of distributions — — 140,037 1,481,587 61,738 658,536 370,788 3,934,366 Shares repurchased (407,102) (4,371,962) (597,993) (6,331,149) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassC Shares Amount Shares Amount Shares sold 604,847 $6,449,796 3,564,409 $37,892,429 Shares issued in connection with reinvestment of distributions — — 910,667 9,598,433 604,847 6,449,796 4,475,076 47,490,862 Shares repurchased (3,644,397) (38,911,923) (5,557,790) (58,680,710) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassM Shares Amount Shares Amount Shares sold 196,013 $2,090,604 319,023 $3,434,092 Shares issued in connection with reinvestment of distributions — — 46,698 494,527 196,013 2,090,604 365,721 3,928,619 Shares repurchased (566,693) (6,104,079) (250,770) (2,665,385) Net increase (decrease) FOR THE PERIOD 8/31/16 (COMMENCEMENT OF OPERATIONS) SIX MONTHS ENDED 4/30/17 TO 10/31/16 ClassP Shares Amount Shares Amount Shares sold 2,904,000 $31,868,545 9,078,609 $97,913,026 Shares issued in connection with reinvestment of distributions — 2,904,000 31,868,545 9,078,609 97,913,026 Shares repurchased (1,571,252) (17,221,108) (843,596) (9,107,797) Net increase Absolute Return 500 Fund77 SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR Shares Amount Shares Amount Shares sold 14,031 $156,950 75,835 $834,193 Shares issued in connection with reinvestment of distributions — — 1,642 17,933 14,031 156,950 77,477 852,126 Shares repurchased (53,394) (595,763) (34,115) (372,384) Net increase (decrease) YEAR ENDED 10/31/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 59 634 59 634 Shares repurchased (1,031) (10,952) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR6 Shares Amount Shares Amount Shares sold 65,087 $717,729 173,889 $1,866,925 Shares issued in connection with reinvestment of distributions — — 35,023 375,093 65,087 717,729 208,912 2,242,018 Shares repurchased (92,585) (1,023,136) (296,040) (3,208,968) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassY Shares Amount Shares Amount Shares sold 9,052,451 $99,388,622 31,971,525 $344,868,981 Shares issued in connection with reinvestment of distributions — — 2,170,251 23,199,982 9,052,451 99,388,622 34,141,776 368,068,963 Shares repurchased (12,976,634) (141,684,761) (35,990,095) (387,910,322) Net decrease * Effective February 1, 2016, the fund has liquidated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassP 929 0.01% $10,386 ClassR6 1,034 0.22 11,591 78 Absolute Return 500 Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at of the the end of the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Cash Collateral Pool, LLC * $34,464,800 $274,901,884 $260,273,384 $142,596 $49,093,300 Putnam Short Term Investment Fund ** 211,717,663 4,413,618 29,000,000 705,240 187,131,281 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1).Investment income shown is included in securities lending income on the Statement of operations. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Absolute Return 500 Fund 79 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $3,500,000 Purchased currency options (contract amount) $9,400,000 Purchased swap option contracts (contract amount) $33,400,000 Written equity option contracts (contract amount) (Note 3) $150,000 Written currency options (contract amount) (Note 3) $9,400,000 Written swap option contracts (contract amount) (Note 3) $37,900,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $353,500,000 Centrally cleared interest rate swap contracts (notional) $720,400,000 OTC total return swap contracts (notional) $1,607,600,000 OTC credit default contracts (notional) $59,200,000 Centrally cleared credit default contracts (notional) $48,400,000 Warrants (number of warrants) 2,400,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Credit contracts Unrealized appreciation $7,769,875 * Payables $4,730,264 Foreign exchange contracts Receivables 2,171,661 Payables 2,084,908 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 16,152,629 * Unrealized depreciation 26,137,333 * Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 7,510,653 * Unrealized depreciation 2,322,978 * Total * Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 80 Absolute Return 500 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,311,903) $(1,311,903) Foreign exchange contracts — 441,189 — 1,209,593 — 1,650,782 Equity contracts 3,616,475 (4,354,607) 3,263,222 — 20,843,439 23,368,529 Interest rate contracts — (127,654) 291,486 — (14,512,889) (14,349,057) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $1,248,001 $1,248,001 Foreign exchange contracts — — — (877,567) — (877,567) Equity contracts (2,077,474) (2,315,860) (1,265,730) — (24,086,998) (29,746,062) Interest rate contracts — 171,037 (452,879) — 6,511,953 6,230,111 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Absolute Return 500 Fund 81 Bank of America N.A. Barclays Bank PLC BarclaysCapital Inc. (clearing broker) Citibank, N.A. Credit Suisse International DeutscheBank AG GoldmanSachs International HSBC Bank USA, National Association JPMorganChase Bank N.A. JPMorgan
